EXHIBIT 10.2


STOCK PURCHASE AGREEMENT



West Coast Car Company
c/o Weifang Shengtai Pharmaceutical Co., Ltd.
Hi-Tech Industrial Park of Changle County,
Shandong Province,
People’s Republic of China 262400


Ladies and Gentlemen:


The undersigned (the “Investor”) hereby confirms its agreement with you, in
accordance with and pursuant to the Terms and Conditions for Purchase of
Securities (the “Terms and Conditions”) set forth in Annex I, together with the
Exhibits thereto, and the Investor Questionnaire as set forth in Annex II, each
of which is attached hereto and incorporated herein by reference, as follows:


1. This Stock Purchase Agreement (the “Stock Purchase Agreement”) is made as of
the date set forth below among West Coast Car Company, a Delaware corporation
(the “Company”), and the Investor.
 
2. The Company has authorized the sale and issuance of up to 8,750,000 shares
(the “Securities”) of common stock of the Company, par value US$0.001 per share
(the “Common Stock”) with .5 attached warrants to purchase Common Stock per
share of Common Stock which are exercisable at $2.60 per share for a period of
five years (each full warrant a “Warrant”), in a private placement (the
“Offering”) to certain accredited investors in the United States and elsewhere
in reliance upon available exemptions from the U.S. Securities Act of 1933, as
amended (the “Securities Act”).
 
3. The Company and the Investor agree that the Investor will purchase from the
Company the following number of shares of Common Stock, for a purchase price of
US$2.00 per share and attached .5 Warrants (the “Purchase Price”), pursuant to
the Terms and Conditions. Unless otherwise requested by the Investor,
certificates representing the Securities purchased by the Investor will be
registered in the Investor’s name and address as set forth below.


Number of Shares:____________________________


Number of Warrants (number of shares multiplied by
50%):____________________________


Purchase Price (number of Shares multiplied by
US$2.00):_____________________________


Please initial below to indicate agreement to purchase the number of shares and
Warrants:
 
____________________
 

--------------------------------------------------------------------------------


4. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) neither
it, nor any group of which it is a member or to which it is related,
beneficially owns (including the right to acquire or vote) any securities of the
Company and (c) it is not a Registered Representative at a NASD member firm and
has no direct or indirect affiliation or association with any NASD member firm
as of the date hereof. Exceptions:


______________________________________________________________________________
______________________________________________________________________________


(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)


Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose. By executing this
Agreement, you acknowledge that the Company may use the information in
paragraphs 3 and 4 above and the name and address information below in
preparation of the Registration Statement (as defined in Annex I).


Dated as of May 15, 2007



AGREED AND ACCEPTED: 


West Coast Car Company
Investor: _____________________________
     
By: __________________________________
   
/s/Qingtai Liu
Print Name: ___________________________

--------------------------------------------------------------------------------

By: Qingtai Liu
 
Title: President and CEO
Title: ________________________________
     
Address: ______________________________
     
_____________________________________
     
Tax ID No. ___________________________
     
Contact name: _________________________
     
Telephone: ____________________________
     
Name in which shares should be registered (if different):
     
_____________________________________




--------------------------------------------------------------------------------


 
ANNEX I


TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES


1. Authorization and Sale of the Securities. Subject to these Terms and
Conditions, the Company has authorized the issuance and sale of up to
8,750,000 shares of its Common Stock and up to 4,375,000 Warrants (collectively,
the “Securities”) in the Offering.


2. Agreement to Sell and Purchase the Securities; Subscription Date.


2.1 At the Closing (as defined in Section 3), the Company will issue and sell to
the Investor, and the Investor will purchase from the Company upon the terms and
conditions hereinafter set forth, the number of Securities set forth in
paragraph 3 of the Stock Purchase Agreement to which these Terms and Conditions
are attached at the purchase price set forth thereon (collectively, the
“Agreement”).


2.2 As part of the Offering, the Company may enter into the same form of Stock
Purchase Agreement, including these Terms and Conditions, with certain other
investors (the “Other Investors”) and complete sales of Securities to them. The
Investor and the Other Investors are hereinafter sometimes collectively referred
to as the “Investors,” and this Agreement and the Stock Purchase Agreements
(including the Terms and Conditions) executed by the Other Investors are
hereinafter sometimes collectively referred to as the “Agreements.” The Company
may accept executed Agreements from Investors for the purchase of Securities
until the date (the “Subscription Date”) on which the Company has (i) executed
Agreements with Investors for the purchase all of the Securities, and
(ii) notified Hickey Freihofner Capital, a division of Brill Securities, Inc,
Member NASD/MSRB/SIPC, in its capacity as U.S. placement agent for the Offering
(the “U.S. Placement Agent”), in writing, that it will no longer accept
Agreements from Investors for the purchase of Securities in the Offering, but in
no event shall the Subscription Date be later than May 7, 2007, or such earlier
date as the Company has received $15 million in escrow. Each Investor must
complete a Stock Purchase Agreement and an Investor Questionnaire (in the form
attached as Annex II to the Stock Purchase Agreement) in order to purchase
Securities in the Offering.
 
2.3 The Investor acknowledges that the Company intends to pay through Brill
Securities, Inc. to the placement agents in the Offering as follows: Brill
Securities, Inc., and the Company’s foreign finder, shall each receive 5% of the
gross proceeds of the Offering, an additional 1% for non-accountable expenses
and a number of Warrants equal to 1.25% of the number of shares of Common Stock
sold in the Offering.
 
3. Delivery of the Securities at Closing.
 
3.1 The completion of the purchase and sale of the Securities (the “Closing”)
shall occur (the “Closing Date”) on or about May 7, 2007, or such earlier date
as the Company has received $15 million in escrow, at the offices of the
Company’s counsel. At the Closing, the Company shall deliver to the Investor, or
make arrangements to deposit with an overnight courier for next day delivery to
the Investor, one or more stock and Warrant certificates (in the form of Exhibit
G annexed hereto) representing the number of Securities set forth in paragraph 4
of the Stock Purchase Agreement, each such certificate to be registered in the
name of the Investor or, if so indicated on the signature page of the Stock
Purchase Agreement, in the name of a nominee designated by the Investor.
 

--------------------------------------------------------------------------------


3.2 The obligation of the Company to issue the Securities to the Investor shall
be subject to the following conditions, any one or more of which may be waived
by the Company: (a) receipt by the Company of a certified or official bank check
or wire transfer of funds in the full amount of the purchase price for the
Securities being purchased hereunder as set forth in paragraph 3 of the Stock
Purchase Agreement; (b) receipt of executed Agreements from Investors purchasing
an aggregate investment in the Common Stock of no less than US$15 million, (c)
completion of the purchases and sales under the Agreements with the Other
Investors; (d) the accuracy of the representations and warranties made by the
Investors and the fulfillment of those undertakings of the Investors to be
fulfilled prior to the Closing; and (e) the absence of any threat of or pending
legal action, suit or proceeding which seeks to restrain or prohibit the
transactions contemplated by the Agreements.


3.3 The Investor’s obligation to purchase the Securities shall be subject to the
following conditions, any one or more of which may be waived by the Investor:
(a) Investors shall have executed Agreements for the purchase of Securities so
as to constitute an aggregate investment in the Common Stock of no less than
US$15 million; (b) the representations and warranties of the Company set forth
herein shall be true and correct as of the Closing Date in all material respects
(except for representations and warranties that speak as of a specific date,
which representations and warranties shall be true and correct as of such date);
(c) the Investor shall have received such documents as such Investor shall
reasonably have requested, including, a standard opinion of Company Counsel as
to the matters set forth in Section 4.2 and as to exemption from the
registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”), of the offer and sale of the Securities; (d) the absence of
any threat of or pending legal action, suit or proceeding which seeks to
restrain or prohibit the transactions contemplated by the Agreements; (e) the
U.S. Placement Agent shall agree to refrain from selling or transferring shares
beneficially owned by it prior to the date of this Agreement or received as
compensation in accordance with Section 2.3 hereof for such period and in such
form as may be agreed with the Company; (f) the Limited Standstill Agreements,
substantially in the form attached hereto as Exhibit B, shall be executed and
delivered by each of the Company’s directors and executive officers; (g) the
Company shall have consummated a share exchange with Shengtai Holding, Inc.
pursuant to which it has acquired all the issued and outstanding shares of
common stock of Shengtai Holding, Inc. making is a wholly owned subsidiary of
the Company , and Shengtai Holding, Inc. shall have no other securities issued
and outstanding and shall have no obligation or agreement to issue securities
other than to the Company; and (h) as of the Closing Date, Shengtai Holding,
Inc. shall own all of the issued and outstanding shares of common stock or other
equity interest in Weifang Shengtai Pharmaceutical Co., Ltd., also known as
Weifang Shengtai Medicine Co., Ltd.
 

--------------------------------------------------------------------------------


 
4. Representations, Warranties and Covenants of the Company. The Company hereby
represents and warrants to, and covenants with, the Investor, as follows:
 
4.1 Organization. The Company is duly organized and validly existing in good
standing under the laws of the jurisdiction of its organization. Each of the
Company and its Subsidiaries (as defined in Rule 405 under the Securities Act)
has full power and authority to own, operate and occupy its properties and to
conduct its business as presently conducted and as described in the documents
filed by the Company under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), (the “Exchange Act Documents”), and is registered or qualified
to do business and in good standing in each jurisdiction in which the nature of
the business conducted by it or the location of the properties owned or leased
by it requires such qualification and where the failure to be so qualified would
have a material adverse effect upon the condition (financial or otherwise),
earnings, business or business prospects, properties or operations of the
Company and its Subsidiaries, considered as one enterprise (a “Material Adverse
Effect”), and no proceeding has been instituted in any such jurisdiction,
revoking, limiting or curtailing, or seeking to revoke, limit or curtail, such
power and authority or qualification.
 
4.2 Due Authorization and Valid Issuance. The Company has all requisite power
and authority to execute, deliver and perform its obligations under the
Agreements, and the Agreements have been duly authorized and validly executed
and delivered by the Company and, assuming due authorization, execution and
delivery by the Investors, constitute legal, valid and binding agreements of the
Company enforceable against the Company in accordance with their terms, except
as rights to indemnity and contribution may be limited by state or federal
securities laws or the public policy underlying such laws, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). The Securities being purchased by the
Investor hereunder, upon issuance and payment therefor pursuant to this
Agreement, will be duly authorized, validly issued, fully-paid and
non-assessable.
 
4.3 Non-Contravention. The execution and delivery of the Agreements, the
issuance and sale of the Securities under the Agreements, the fulfillment of the
terms of the Agreements and the consummation of the transactions contemplated
thereby will not (A) conflict with or constitute a violation of, or default
(with the passage of time or otherwise) under, (i) any material bond, debenture,
note or other evidence of indebtedness, lease, contract, indenture, mortgage,
deed of trust, loan agreement, joint venture or other agreement or instrument to
which the Company or any Subsidiary is a party or by which it or any of its
Subsidiaries or their respective properties are bound, (ii) the charter, by-laws
or other organizational documents of the Company or any Subsidiary, or (iii) any
law, administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to the Company or any
Subsidiary or their respective properties, except in the case of clauses (i) and
(iii) for any such conflicts, violations or defaults which are not reasonably
likely to have a Material Adverse Effect or (B) result in the creation or
imposition of any lien, encumbrance, claim, security interest or restriction
whatsoever upon any of the material properties or assets of the Company or any
Subsidiary or an acceleration of indebtedness pursuant to any obligation,
agreement or condition contained in any material bond, debenture, note or any
other evidence of indebtedness or any material indenture, mortgage, deed of
trust or any other agreement or instrument to which the Company or any
Subsidiary is a party or by which any of them is bound or to which any of the
material property or assets of the Company or any Subsidiary is subject. No
consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency, or
other governmental body in the United States or any other person is required for
the execution and delivery of the Agreements and the valid issuance and sale of
the Securities to be sold pursuant to the Agreements, other than such as have
been made or obtained, and except for any post-closing securities filings or
notifications required to be made under federal or state securities laws.
 

--------------------------------------------------------------------------------


 
4.4 Capitalization. The Company is authorized to issue 100,000,000 shares of
Common Stock, $.001 par value, and 5,000,000 shares of preferred stock, $.001
par value. On Closing Date, the Company shall have 1,000,000 shares of Common
Stock issued and outstanding, shall have no other securities issued and
outstanding and shall have no obligation or agreement to issue securities other
than to Investors under the Stock Purchase Agreements for the purchase of Common
Stock not exceeding 8,750,000 shares. The outstanding shares of capital stock of
the Company have been duly and validly issued and are fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and were not issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities. There are no outstanding
rights (including, without limitation, preemptive rights), warrants or options
to acquire, or instruments convertible into or exchangeable for, any unissued
shares of capital stock or other equity interest in the Company or any
Subsidiary, or any contract, commitment, agreement, understanding or arrangement
of any kind to which the Company is a party or of which the Company has
knowledge and relating to the issuance or sale of any capital stock of the
Company or any Subsidiary, any such convertible or exchangeable securities or
any such rights, warrants or options. The issue and sale of the Securities will
not obligate the Company to issue shares of Common Stock or other securities to
any person and will not result in a right of any holder of the Company’s
securities to adjust the exercise, conversion, exchange or reset price under
such securities. Without limiting the foregoing, no preemptive right, co-sale
right, right of first refusal, registration right, or other similar right exists
with respect to the Securities or the issuance and sale thereof. No further
approval or authorization of any stockholder, the Board of Directors of the
Company or others is required for the issuance and sale of the Securities. The
Company owns the entire equity interest in each of its Subsidiaries, free and
clear of any pledge, lien, security interest, encumbrance, claim or equitable
interest. There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Common Stock to which the Company is a
party or, to the knowledge of the Company, between or among any of the Company’s
stockholders.
 
4.5 Legal Proceedings. There is no material legal or governmental proceeding
pending or, to the knowledge of the Company, threatened to which the Company or
any Subsidiary, or Shengtai Holdings, Inc. or Weifang Shengtai Pharmaceutical
Co., Ltd. (collectively “Shengtai”), is or may be a party or of which the
business or property of the Company or any Subsidiary or Shengtai is subject
that is not disclosed in the Exchange Act Documents.
 
4.6 Financial Statements. The financial statements of the Weifang Shengtai
Pharmaceutical Co., Ltd and its related notes attached hereto as Exhibit E (the
“Financial Statements”) present fairly, in accordance with generally accepted
accounting principles, the financial position of Weifang Shengtai Pharmaceutical
Co., Ltd as of the dates indicated, and the results of its operations and cash
flows for the periods therein specified consistent with its books and records.
Such financial statements (including the related notes) have been prepared in
accordance with generally accepted accounting principles applied on a consistent
basis throughout the periods therein specified, except as may be disclosed in
the notes to such financial statements, or in the case of unaudited statements,
as may be permitted by the Securities and Exchange Commission (the “SEC”). The
other financial information pertaining to Weifang Shengtai Pharmaceutical Co.,
Ltd. has been prepared on a basis consistent with its financial statements.
 

--------------------------------------------------------------------------------


 
4.7 No Material Adverse Change. Except as disclosed in the Financial Statements,
as of December 31, 2006, there has not been (i) any material adverse change in
the financial condition or earnings of Weifang Shengtai Pharmaceutical Co.,
Ltd., (ii) any material adverse event affecting Weifang Shengtai Pharmaceutical
Co., Ltd., (iii) any obligation, direct or contingent, that is material to
Weifang Shengtai Pharmaceutical Co., Ltd, incurred by it, except obligations
incurred in the ordinary course of business, (iv) any dividend or distribution
of any kind declared, paid or made on the capital stock of Weifang Shengtai
Pharmaceutical Co., Ltd, or (v) any loss or damage (whether or not insured) to
the physical property of Weifang Shengtai Pharmaceutical Co., Ltd which has been
sustained which has a Material Adverse Effect. As of December 31, 2006, there
has not been (i) any material adverse change in the financial condition or
earnings of Shengtai Holding, Inc., (ii) any material adverse event affecting
Shengtai Holding, Inc., Ltd., (iii) any obligation, direct or contingent, that
is material to Shengtai Holding, Inc., incurred by it, except obligations
incurred in the ordinary course of business, (iv) any dividend or distribution
of any kind declared, paid or made on the capital stock of Shengtai Holding,
Inc., or (v) any loss or damage (whether or not insured) to the physical
property of Shengtai Holding, Inc. which has been sustained which has a Material
Adverse Effect.

 
4.8 Reporting Status; Disclosure. The Company has filed in a timely manner all
documents and reports that the Company was required to file under the Exchange
Act during the twelve months preceding the date of this Agreement or has
received a valid extension of such time of filing and has filed any such
documents and reports prior to the expiration of any such extension. The
Exchange Act Documents complied in all material respects with the applicable
requirements of the SEC, including the rules and regulations promulgated under
the Securities Act and the Exchange Act as required as of their respective
filing dates and the information contained therein was accurate, true and
complete in all material respects as of such filing date. The representations
and warranties of the Company contained in this Section 4 as of the date hereof
and as of the Closing Date are accurate, true and complete in all material
respects.
 
4.9 No Manipulation of Stock. The Company has not taken and will not take any
action designed to or that might reasonably be expected to cause or result in
stabilization or manipulation of the price of the Common Stock to facilitate the
sale or resale of the Securities.
 
4.10 Company not an “Investment Company”. The Company is not, and as a result of
the transactions contemplated by this Agreement will not be, an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act.
 

--------------------------------------------------------------------------------


 
4.11 Transactions with Affiliates and Employees. Except as set forth in the
Exchange Act Documents, none of the officers or directors of the Company is a
party to any transaction with the Company (other than for services as officers
and directors), since the beginning of the current fiscal year in excess of
$120,000 other than (a) payment of salary or consulting fees for services
rendered, (b) reimbursement for expenses incurred or advances made on behalf of
the Company, (c) interests arising solely as a shareholder of the Company or its
subsidiaries, and (d) employee benefits, including stock option agreements under
any stock option plan of the Company.
 
None of the officers or directors of the Weifang Shengtai Pharmaceutical Co.,
Ltd. is a party to any transaction with the Weifang Shengtai Pharmaceutical Co.,
Ltd. (other than for services as officers and directors), since the beginning of
the current fiscal year in excess of $120,000 other than (a) payment of salary
or consulting fees for services rendered, (b) reimbursement for expenses
incurred or advances made on behalf of the Weifang Shengtai Pharmaceutical Co.,
Ltd., (c) interests arising solely as a shareholder of the Weifang Shengtai
Pharmaceutical Co., Ltd. or its subsidiaries, and (d) employee benefits,
including stock option agreements under any stock option plan of the Weifang
Shengtai Pharmaceutical Co., Ltd.
 
None of the officers or directors of the Shengtai Holding, Inc. is a party to
any transaction with the Shengtai Holding, Inc. (other than for services as
officers and directors), since the beginning of the current fiscal year in
excess of $120,000 other than (a) payment of salary or consulting fees for
services rendered, (b) reimbursement for expenses incurred or advances made on
behalf of the Shengtai Holding, Inc., (c) interests arising solely as a
shareholder of the Shengtai Holding, Inc. or its subsidiaries, and (d) employee
benefits, including stock option agreements under any stock option plan of the
Shengtai Holding, Inc.


4.12 Accountants. To the Company’s knowledge, Moore Stephens Wurth Frazer and
Torbet, LP are independent accountants as required by the Securities Act and the
rules and regulations promulgated thereunder.
 
4.13 Taxes. The Company has filed all necessary federal, state and foreign
income and franchise tax returns and has paid or accrued all taxes shown as due
thereon, and the Company has no knowledge of a tax deficiency which has been or
might be asserted or threatened against it which would have a Material Adverse
Effect.
 
4.14 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) which are required to be paid in connection with the
sale and transfer of the Securities to be sold to the Investor hereunder will
be, or will have been, fully paid or provided for by the Company and all laws
imposing such taxes will be or will have been fully complied with.
 
4.15 Private Offering. The Company has not distributed and will not distribute
prior to the Closing Date any offering material in connection with this Offering
and sale of the Securities other than the exhibits attached hereto and the
corporate presentation containing certain financial projections which constitute
material non-public information (the “Corporate Presentation”). The Company has
not in the past nor will it hereafter take any action to sell, offer for sale or
solicit offers to buy any securities of the Company which would bring the offer,
issuance or sale of the Securities as contemplated by this Agreement, within the
provisions of Section 5 of the Securities Act, unless such offer, issuance or
sale was or shall be within the exemptions of Section 4 of the Securities Act
and Regulation S promulgated thereunder. However, the Company shall not be
restricted from the issuance of (i) equity securities issued or sold in
connection with commercial or strategic partnership arrangements entered into
for primarily non-equity financing purposes, (ii) equity securities issued on a
pro rata basis to all holders of a class of outstanding equity securities of the
Company as a result of a stock split or stock dividend, (iii) equity securities
or options to acquire equity securities issued pursuant to employee stock
option, purchase or similar equity-based stock incentive plans in effect as of
the date of this Agreement, (iv) equity securities sold or otherwise disposed of
pursuant to plans adopted in compliance with Rule 10b5-1 under the Exchange Act,
and (v) equity securities issued in connection with acquisitions where such
equity securities are issued by the Company as consideration to the purchaser in
such acquisition. 
 

--------------------------------------------------------------------------------


 
4.16 Limited Standstill. The Company will make available to the Investors on the
Closing Date copies of the Limited Standstill Agreements, substantially in the
form attached hereto as Exhibit B, executed by each of the Company’s directors,
the Company’s President and the Company’s Chief Financial Officer (if
applicable). The Company represents and warrants to the Investors that, as of
the date of the Agreements, no other member of the Company’s management owns
equity securities or securities or instruments convertible into or exchangeable
for equity securities of the Company.
 
4.17 Foreign Corrupt Practices; Anti Money Laundering. Neither the Company and
its subsidiaries, nor to the knowledge of the Company or its subsidiaries as the
case may be, any agent or other person acting on behalf of the Company or its
subsidiaries, has violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended, at any time the Company has been
subject thereto. The operations of the Company and its subsidiaries are and have
been conducted at all times in compliance with the money laundering statutes of
applicable jurisdictions, the rules and regulations thereunder and any related
or similar rules, regulations or guidelines, issued, administered or enforced by
any applicable governmental authority (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
authority or arbitrator involving the Company or its subsidiaries with respect
to the Money Laundering Laws is pending or, to the Company’s knowledge,
threatened.


4.18 Acknowledgement Regarding Investors’ Purchase of Securities. The Company
acknowledges and agrees that each of the Investors is acting solely in the
capacity of an arm’s length purchaser with respect to the Agreements and the
transactions contemplated thereby. The Company further represents to each
Investor that the Company’s decision to enter into this Agreement has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its representations.
 

--------------------------------------------------------------------------------


 
4.19 Disclosure. Following the issuance of the press release and Current Report
on Form 8-K in accordance with Section 10 hereof, the Investors will not, to the
Company’s knowledge, possess any material non-public information concerning the
Company. The Company acknowledges that the Investor is relying on the
representations, acknowledgements and agreements made by the Company in this
Section 4 and elsewhere in this Agreement in making decisions concerning an
investment in the Company’s securities.
 
5. Additional Covenants of the Company.
 
5.1 Make Good Shares. The Company agrees cause Mr. Qingtai Liu to escrow with
the Company’s transfer agent (or other escrow agent agreed to by the parties) to
reserve for issuance on the Closing Date an aggregate of 5,000,000 shares of
Common Stock then held by Mr. Liu or other members of management (the “Make Good
Shares”) for issuance to Investors in accordance with the following:
 
(a) If the Company’s net income for the fiscal year ending June 30, 2007, is
less than US$7 million, as set forth in the Company’s audited financial
statements as filed with the SEC in the Company’s Annual Report on Form 10-K for
the fiscal year ended June 30, 2007 (and any amendments thereto) or if such
Annual Report is not prepared or filed with the SEC by the last date permissible
under the Exchange Act and any applicable grace period under the rules of any
exchange or inter-dealer quotation system on which the Company’s Common Stock is
being traded or quoted (the “Penalty Date”), then the Company and Mr. Qingtai
Liu shall provide to the Company’s Transfer Agent an instruction notice
substantially in the form attached hereto as Exhibit A, with a copy to
Investors, to transfer 2,500,000 Make Good Shares from escrow to the Investors
on a pro-rata basis; provided, however, that if no Make Good Shares are to be
transferred pursuant to this Section 5.1(a), then such shares shall continue to
be held in escrow , if required, in accordance with Section 5.1(b) below;
 
(b) If the Company’s net income for the fiscal year ending June 30, 2008, is
less than US$9 million, as set forth in the Company’s audited financial
statements as filed with the SEC in the Company’s Annual Report on Form 10-K for
the fiscal year ended June 30, 2008 (and any amendments thereto) or if such
Annual Report is not prepared or filed with the SEC by the Penalty Date, then
the Company and Mr. Qingtai Liu shall provide to the Company’s Transfer Agent an
instruction notice substantially in the form attached hereto as Exhibit A, with
a copy to Investors, to transfer 2,500,000 Make Good Shares to the Investors on
a pro-rata basis.
 
(c) In the event that liquidated damages are required to be paid to Investors as
set forth in Section 8.1 below in connection with a Registration Default (as
defined below), then, prior to the determination required under Section 5.1(a)
and (b) above, the amount of any such liquidated damages required to be paid
pursuant to Section 8.1 shall be deducted from the required net income amount
set forth in Section 5.1 (a) and (b) above with respect to the fiscal year in
which such liquidated damages are paid.
 
(d) No portion of the Make Good Shares may be transferred to Investors or
registered for resale prior to the Penalty Date for fiscal year ended June 30,
2007 or, if later, thirty (30) days after the effective date of the Registration
Statement for the Securities sold in the Offering, provided that, if the
Registration Statement has not been declared effective by the Relevant Effective
Date defined in Section 8.1, all Make Goods Shares required to be transferred to
Investors as of that date shall be transferred to the Investors on such date.
 

--------------------------------------------------------------------------------


 
(e) Each certificate evidencing a Make Good Share shall be dated June 30 of the
relevant year and shall be deemed transferred to the appropriate Investor as of
such date.
 
5.2 Right of First Refusal. From the Closing Date and continuing for the longer
of (a) a period of one (1) year following the effective date of the Initial
Registration Statement (as defined in Section 8.1 below) covering the resale of
the Securities, or (b) two years following the Closing Date, the Company shall
give the Investors the right of first refusal on any future placement or
offering of any debt or equity securities (the “Future Securities”) to a
proposed third party purchaser.


The Company shall, not less than fifteen (15) business days prior to the
consummation of such issuance or sale, offer such Future Securities to the
Investors by sending written notice (an “Issuance Notice”) to the Investors,
which shall state (a) the identity of the proposed third party purchaser, (b) a
description of the Future Securities to be issued or sold, including detailed
terms of such securities, (c) the amount of the Future Securities proposed to be
issued to the proposed third party purchaser (the “Offered New Securities”); (d)
the proposed purchase price for the Offered Securities (the “Issuance Price”);
and (e) the terms and conditions of such proposed sale. 
 
The Issuance Notice shall also certify that the Company has received a firm
offer from the proposed third party purchaser and in good faith believes a
binding agreement for the Offered New Securities is obtainable on the terms set
forth in the Issuance Notice. The Issuance Notice shall also include a copy of
any written proposal, term sheet or letter of intent or other agreement or
understanding relating to the Offered New Securities and proof satisfactory to
the Company that the Offered New Securities will not violate any applicable
securities laws. Upon delivery of the Issuance Notice, such offer shall be
irrevocable unless and until the rights of first refusal provided for herein
shall have been waived or shall have expired.
 
By notification to the Company within ten (10) business days after the Issuance
Notice is given, the Investor may elect to purchase or otherwise acquire, at the
price and on the terms specified in the Issuance Notice, up to all of the
Offered New Securities. The closing of any sale pursuant to this Section 5.2
shall occur within thirty (30) days after the date on which such notification is
given by the Investor. If the Investors elect to acquire more than all the
Offered New Securities, then such Offered New Securities shall be pro-rated to
such Investors in accordance with their respective shareholdings in the Company.
If less than all of the Offered New Securities are elected to be purchased or
acquired as provided in Section 5.2, the Company may, during the thirty (30) day
period following the expiration of the 10-day period provided in Section 5.2,
offer and sell the remaining unsubscribed portion of such securities to the
proposed third party purchaser in the Issuance Notice at a price not less than,
and upon terms no more favorable to the proposed third party purchaser than,
those specified in the Issuance Notice. If the Company does not enter into an
agreement for the sale of such securities within such period, or if such
agreement is not consummated within thirty (30) days after the execution
thereof, the right of first refusal provided hereunder shall be deemed to be
revived and such securities shall not be offered to a third party unless first
reoffered to the Investors in accordance with this Section.
 

--------------------------------------------------------------------------------


 
5.3 Capitalization upon Closing.  The capitalization of the Company upon the
Closing is set forth in Exhibit D annexed hereto. The Company shall not take any
action which would or might change the capitalization without the prior written
approval of Chinamerica Fund, L.P.


5.4. Independent Directors, Public Relations and Executive Searches. The Company
agrees to deliver $5,500,000 directly into escrow on Closing Date for the
purposes of (i) ensuring the appointment of a five member board of directors, of
which a minimum of 3 directors are independent, (ii) ensuring the appointment of
a duly qualified Chief Financial Officer with a minimum two-year employment
agreement and (iii) applying $500,000 to effect an integrated investor and
public relations campaign. The terms of such escrow shall be governed by an
escrow agreement by and among Tri-Sate Title & Escrow, LLC, as escrow agent, the
Company and the Investors in the form attached as Exhibit H (the “Escrow
Agreement”). The release of such portion of the escrow monies from escrow shall
be effected in accordance with the terms of the Escrow Agreement.
 
6. Representations, Warranties and Covenants of the Investor.
 
6.1 The Investor represents and warrants to, and covenants with, the Company
that: (i) the Investor is either an “accredited investor” as defined in
Regulation D under the Securities Act or a non-U.S. person as defined in
Regulation S under the Securities Act who is acquiring the Securities in an
offshore transaction, and the Investor is also knowledgeable, sophisticated and
experienced in making, and is qualified to make decisions with respect to
investments in shares presenting an investment decision like that involved in
the purchase of the Securities, including investments in securities issued by
the Company and investments in comparable companies, and has requested,
received, reviewed and considered all information it deemed relevant in making
an informed decision to purchase the Securities; (ii) the Investor understands
that the Securities are “restricted securities” and have not been registered
under the Securities Act and is acquiring the number of Securities set forth in
paragraph 3 of the Stock Purchase Agreement in the ordinary course of its
business and for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act (including pursuant to the
Registration Statement (as defined in Section 8.1 below), and has no agreement
or understanding, directly or indirectly, with any person to distribute any of
the Securities; (iii) the Investor will not, directly or indirectly, offer,
sell, pledge, transfer or otherwise dispose of (or solicit any offers to buy,
purchase or otherwise acquire or take a pledge of) any of the Securities except
in compliance with the Securities Act, applicable state securities laws and the
respective rules and regulations promulgated thereunder; (iv) the Investor has
completed or caused to be completed and delivered to the Company the Investor
Questionnaire and has answered all questions on the Investor Questionnaire for
use in preparation of the Registration Statement and the answers thereto are
true, correct and complete in all material respects as of the date hereof and
will be true, correct and complete in all material respects as of the Closing
Date; (v) the Investor will notify the Company immediately of any change in any
of such information until such time as the Investor has sold all of its
Securities or until the Company is no longer required to keep the Registration
Statement effective; (vi) the Investor has, in connection with its decision to
purchase the number of Securities set forth in paragraph 3 of the Stock Purchase
Agreement, relied only upon the Exchange Act Documents, the representations and
warranties of the Company contained herein and in the Exhibits attached hereto,
and written information provided by the Company or its counsel; and (vii) the
Investor has reviewed and understood the Company’s Exchange Act Documents;
(viii) the Investor has read and understands the risk factors of Weifang
Shengtai Pharmaceutical Co., Ltd. (in Exhibit F hereto) and has considered those
and other risks in deciding to purchase the Securities and (ix) the Investor is
not purchasing the Securities as a result of any advertisement, article, notice
or other communication regarding the Securities published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general solicitation or general advertisement. The
Investor understands that its acquisition of the Securities has not been
registered under the Securities Act or registered or qualified under any state
securities law in reliance on specific exemptions therefrom, which exemptions
may depend upon, among other things, the representations of the Investor,
including the bona fide nature of the Investor’s investment intent, as contained
herein. The Investor acknowledges and agrees that a restrictive legend will be
included on the Securities as follows:
 

--------------------------------------------------------------------------------


 
THE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR ANY STATE IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND,
ACCORDINGLY, MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHETICATED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR IN
ACCORDANCE WITH AN EXEMPTION THEREFROM, IF AVAILABLE, OR IN A TRANSACTION NOT
SUBJECT TO THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, AS EVIDENCED BY AN OPINION OF COUNSEL FOR THE
TRANSFEROR REASONABLY SATISFACTORY TO THE COMPANY, PROVIDED THAT NO SUCH OPINION
OR ANY CONSENT BY THE COMPANY SHALL BE REQUIRED FOR PLEDGE OF THE SECURITIES
PURSUANT TO A BONA FIDE MARGIN OR FINANCING ARRANGEMENT.
 
6.2 The Investor acknowledges that no action has been or will be taken in any
jurisdiction outside the United States by the Company that would permit an
offering of the Securities, or possession or distribution of offering materials
in connection with the issue of the Securities, in any jurisdiction outside the
United States where legal action by the Company for that purpose is required.
Each Investor outside the United States will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Securities or has in its possession or distributes any offering
material, in all cases at its own expense.


6.3 The Investor further represents and warrants to, and covenants with, the
Company that (i) the Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement; and (ii) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as the indemnification agreements of the Investors herein may be
legally unenforceable.
 

--------------------------------------------------------------------------------


 
6.4 Investor will not, prior to the effectiveness of the Registration Statement,
directly or indirectly, sell, offer to sell, solicit offers to buy, dispose of,
loan, pledge or grant any right with respect to (collectively, a "Disposition")
the Securities in violation of the Securities Act. The Investor has not, during
the 15 days prior to the date of this Agreement, directly or indirectly, traded
in the Securities or established any hedge or other position in the Securities
that is outstanding on the Closing Date and that is designed to or expected to
lead to or result in a Disposition by the Investor or any other person or
entity, nor will Investor engage in any hedging or other transaction which is
designed to or could reasonably be expected to lead to or result in a
Disposition of Securities by the Investor or any other person or entity in
violation of the Securities Act. For purposes of the preceding sentence,
“hedging or other transactions” would include without limitation effecting any
short sale or having in effect any short position (whether or not such sale or
position is against the box and regardless of when such position was entered
into) or any purchase, sale or grant of any right (including without limitation
any put or call option) with respect to the Securities of the Company or with
respect to any security (other than a broad-based market basket or index) that
includes, relates to or derives any significant part of its value from the
Securities.
 
6.5 The Investor understands that nothing in the Exchange Act Documents, this
Agreement or any other materials presented to the Investor in connection with
the purchase and sale of the Securities constitutes legal, tax or investment
advice. The Investor has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of Securities.
 
6.6 The Investor represents to the Company that, at all time during the
Offering, the Investor has maintained in confidence all material non-public
information relating to the Company received by the Investor from the Company or
the Placement Agents, and covenants that from the date hereof it will maintain
in confidence all material non-public information regarding the Offering and the
Corporate Presentation received by the Investor from the Company or the
Placement Agents until such information (a) is disclosed by the Company pursuant
to Section 10 below or otherwise, (b) becomes generally publicly available other
than through a violation of this provision by the Investor or its agents, or (c)
is required to be disclosed in legal, regulatory or administrative proceedings
or similar process; provided, however, that before making any disclosure in
reliance on this Section 6.6, the Investor will give the Company at least
fifteen (15) days prior written notice ( or such shorter period as may be
required by law) specifying the circumstances giving rise thereto and will
furnish only that portion of the non-public information which is legally
required and will exercise its commercially reasonable efforts to ensure that
confidential treatment will be accorded any non-public information so furnished.
 
6.7 The Investor acknowledges that it has independently evaluated the merits of
the transaction contemplated by this Agreement, that it has independently
determined to enter into the transaction contemplated hereby, that it is not
relying on any advice from or evaluation by any Other Investor, and that it is
not acting in concert with any Other Investor in making its purchase of the
Securities hereunder. The Investor acknowledges that the Investors have not
taken any actions that would deem the Investors to be members of a “group” for
purposes of Section 13(d) of the Exchange Act.
 

--------------------------------------------------------------------------------


 
6.8 The Investor agrees to comply with the requirements of Regulation M, if
applicable, with respect to the sale of the Securities by the Investor. The
Investor hereby confirms its understanding that it may not cover short sales
made prior to the effective date of the Registration Statement with Securities
registered for resale thereon. The Investor acknowledges that it does not intend
to cover short positions made by it before the effective date with Securities
held by it and registered on the Registration Statement.
 
7. Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and the Investor herein shall
survive the execution of this Agreement, the delivery to the Investor of the
Securities being purchased and the payment therefor.
 
8. Registration of the Securities; Compliance with the Securities Act.
 
8.1 Registration Requirement. The Company shall file a Registration Statement on
Form S-1 (or any other applicable form to this offering) (the “Initial
Registration Statement”) within 45 days of the Closing of this transaction
covering 100% of the Common Stock purchased and the Common Stock underlying the
Warrants with the SEC (the “Registrable Securities”). If the Initial
Registration Statement is not filed within 45 days of the Closing Date (the
“Relevant Filing Date”), damages shall be paid to each Investor in cash in an
amount equal to 1.0% of the purchase amount subscribed for by such the Investor.
Such 1.0% damage amount shall e paid each month (or part thereof) after the
Relevant Filing Date and before the date of the Initial Registration Statement
is filed. Such 1.0% damage amount shall be paid on the first business day after
the Relevant Filing Date and on each monthly anniversary of said date until the
Initial Registration Statement is filed.


If the Initial Registration Statement is not declared effective within 200 days
of the Closing date (the “Relevant Effective Date”), the Company shall pay
liquidated damages to the Investors. Such damages shall be paid in cash to each
Investor in the amount equal to 0.50% of the purchase amount subscribed for by
such Investor. Such 0.5% damage amount shall be paid each month (or part
thereof) after the Relevant Effective Date and before the date the Initial
Registration Statement is declared effective. Such 0.5% damage amount shall be
paid on the first business day after the Relevant Effective Date and on each
monthly anniversary of said date (applied on a daily pro-rata basis) until the
Initial Registration Statement is declared effective, provided, however, that
the Company shall not have any obligation to pay liquidated damages pursuant to
this provision for any delay arising from (i) issues raised by the SEC relating
to Rule 415 of the Securities Act, as amended, or to the structure of the sale
and resale of the Securities, (ii) information required from person or entities
other than the Company or its subsidiary, or (iii) issues resulting from or
relating to acts or omissions of persons or entities other than the Company or
its subsidiary. Such liquidated damages (including any damages under Section
8.8(f)) shall be capped at 10% of the principal amount subscribed for by the
Investors (the “Registration Damages Cap”).



--------------------------------------------------------------------------------


 
If necessary, the Company shall file subsequent Registration Statements until
all of the Registrable Securities have been registered for resale (each a
“Subsequent Registration Statement”). The Subsequent Registration Statements
will be filed at the earliest date permissible under then current SEC guidance,
which is at least 180 days from the effective date of the last Registration
Statement (each such date referred to as “Subsequent Relevant Filing Date”).
Each Investor’s Registrable Securities in this transaction will participate in
the subsequent registrations on a pro rata basis. If any Subsequent Registration
Statement is not filed on time, liquidated damages equal to the amount of 1.0%
of the purchase amount of the remaining unregistered Registrable Securities
shall be paid pro-rata in cash to the Investors on the first business day after
the Subsequent Relevant Filing Date, and on each monthly anniversary of said
date (applied on a daily pro rata basis) until the Subsequent Registration
Statement is filed, provided, however, that the Company shall not have any
obligation to pay liquidated damages pursuant to this provision for any delay
arising from (i) issues raised by the SEC relating to Rule 415 of the Securities
Act, as amended, or to the structure of the sale and resale of the Registrable
Securities, (ii) information required from person or entities other than the
Company or its subsidiary, or (iii) issues resulting from or relating to acts or
omissions of persons or entities other than the Company or its subsidiary. Such
liquidated damages shall be subject to and included in the Registration Damages
Cap.


If the Subsequent Registration Statement is not declared effective within 200
days of the Subsequent Relevant Filing Date (each referred to as the “Subsequent
Relevant Effective Date”), liquidated damages shall be paid in cash pro-rata to
Investors holding unregistered Registrable Securities in the amount equal to
0.50% of the purchase amount of the remaining unregistered Registrable
Securities subscribed for by the Investors per month (applied on a daily pro
rata basis) after the Subsequent Relevant Effective Date to be paid on the first
business day after the Subsequent Relevant Effective Date and on each monthly
anniversary of said date until the Registration Statement is declared effective,
provided, however, that the Company shall not have any obligation to pay
liquidated damages pursuant to this provision for any delay arising from (i)
issues raised by the SEC relating to Rule 415 of the Securities Act, as amended,
or to the structure of the sale and resale of the Securities, (ii) information
required from person or entities other than the Company or its subsidiary, or
(iii) issues resulting from or relating to acts or omissions of persons or
entities other than the Company or its subsidiary. Such liquidated damages shall
be subject to and included in the Registration Damages Cap.



8.2 Rule 415; Cutback. Notwithstanding the registration obligations set forth in
Section 8.1, in the event the SEC informs the Company that all of the
Registrable Securities cannot, as a result of the application of Rule 415, be
registered for resale on a single registration statement, the Company agrees to
promptly (i) inform each of the holders thereof and use its reasonable best
efforts to file amendments to the Initial Registration Statement as required by
the SEC and/or (ii) withdraw the Initial Registration Statement and file a new
registration statement (a “New Registration Statement”), in either case covering
the maximum number of Registrable Securities permitted to be registered by the
SEC on Form S-1 or such other form available to register for resale the
Registrable Securities.   In the event the Company amends the Initial
Registration Statement or files a New Registration Statement, as the case may
be, under clauses (i) or (ii) above, the Company will use its reasonable best
efforts to file with the SEC, as promptly as allowed by SEC or staff guidance
provided to the Company or to registrants of securities in general, one or more
registration statements on Form S-1 or such other form available to register for
resale those Registrable Securities that were not registered for resale on the
Initial Registration Statement, as amended, or the New Registration Statement
(the “Remainder Registration Statements”).
 

--------------------------------------------------------------------------------


 
8.3 Limitation to Registration Requirement. The Company shall not be obligated
to effect any registration of the Registrable Securities or take any other
action pursuant to this Section 8 or any subsection thereof (i) in any
particular jurisdiction in which the Company would be required to execute a
general consent to service of process in effecting such registration,
qualification or compliance unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act, or (ii)
during any period in which the Company suspends the rights of an Investor after
giving the Investor a Suspension Notice (defined below) pursuant to Section 8.8
hereof.
 
8.4 Expenses of Registration. Except as otherwise expressly set forth, the
Company shall bear all expenses incurred by the Company in compliance with the
registration obligation of the Company, including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company incurred in connection with any registration,
qualification or compliance pursuant to the Agreements. All underwriting
discounts, selling commissions and expense allowances applicable to the sale by
the Investor of Registrable Securities and all fees and disbursements of counsel
for the Investor shall be borne by the Investor.
 
8.5 Registration Procedures. The Company shall:
 
(a)  Subject to the prompt receipt of necessary information from the Investors,
prepare and file with the SEC such amendments and supplements to the
Registration Statement and the prospectus used in connection with the
Registration Statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of securities covered by the
Registration Statement;
 
(b)  Respond as promptly as reasonably practicable to any comments received from
the SEC with respect to the Registration Statement or any amendment thereto.
 
(c)  Notify the Investor as promptly as reasonably practicable and (if requested
by any such person) confirm such notice in writing no later than one trading day
following the day (A) when a prospectus or any prospectus supplement or
post-effective amendment to the Registration Statement is proposed to be filed
and (B) with respect to the Registration Statement or any post-effective
amendment, when the same has become effective;
 
(d)  Furnish such number of prospectuses and other documents incident thereto,
including supplements and amendments, as the Investor may reasonably request,
together with a copy of a letter from the Company substantially in the form
attached hereto as Exhibit C;
 

--------------------------------------------------------------------------------


 
(e)  Use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of the
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment;
 
(f)  Use its reasonable best efforts to comply with all applicable rules and
regulations of the U.S. federal and state securities laws applicable to the
Registration Statement; and
 
(g)  Take such action, consistent with Section 11 below, as is necessary to
cause the Company’s transfer agent promptly after the effective date of the
Registration Statement, to effect the removal of the legend set forth in Section
6.1 above.


8.6 Statement of Beneficial Ownership. The Company may require the Investor to
furnish to the Company a certified statement as to the number of shares of
Common Stock beneficially owned by such Investor and the controlling person
thereof and any other such information regarding the Investor, the Registrable
Securities held by the Investor and the intended method of disposition of such
securities as shall be reasonably required with respect to the registration of
the Investor’s Registrable Securities. The Investor hereby understands and
agrees that the Company may, in its sole discretion, exclude the Investor’s
shares of Common Stock from the Registration Statement in the event that the
Investor fails to provide such information requested by the Company within the
time period reasonably specified by the Company.
 
8.7 Compliance. The Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to such
Investor in connection with sales of Registrable Securities pursuant to the
registration statement required hereunder.
 
8.8 Transfer of Securities After Registration; Suspension.
 
(a) The Investor agrees that it will not effect any disposition of the
Securities or its right to purchase the Securities that would constitute a sale
within the meaning of the Securities Act except as contemplated in the
Registration Statement referred to in Section 8.1 and as described below or as
otherwise permitted by law, and that it will promptly notify the Company of any
changes in the information set forth in the Registration Statement regarding the
Investor or its plan of distribution.


(b) Except in the event that paragraph (c) below applies, the Company shall
(i) if deemed necessary by the Company, prepare and file from time to time with
the SEC a post-effective amendment to the Registration Statement or a supplement
to the related Prospectus or a supplement or amendment to any document
incorporated therein by reference or file any other required document so that
such Registration Statement will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, and so that, as thereafter made
available to or, if required, delivered to purchasers of the Securities being
sold thereunder in accordance with the Securities Act, such Prospectus will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; (ii) to
the extent required under the Securities Act, provide the Investor copies of any
documents filed pursuant to Section 8.8(b)(i); and (iii) inform each Investor
that the Company has complied with its obligations in Section 8.8(b)(i) (or
that, if the Company has filed a post-effective amendment to the Registration
Statement which has not yet been declared effective, the Company will notify the
Investor to that effect, will use its commercially reasonable efforts to secure
the effectiveness of such post-effective amendment as promptly as possible and
will promptly notify the Investor when the amendment has become effective).



--------------------------------------------------------------------------------


 
(c) Subject to paragraph (d) below, in the event (i) of any request by the SEC
or any other federal or state governmental authority during the period of
effectiveness of the Registration Statement for amendments or supplements to a
Registration Statement or related Prospectus or for additional information,
(ii) of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, (iii) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Securities for sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose, or (iv) of any event or circumstance which, upon the advice of its
counsel, necessitates the making of any changes in the Registration Statement or
Prospectus, or any document incorporated or deemed to be incorporated therein by
reference, so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or any omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the Prospectus, it will not
contain any untrue statement of a material fact or any omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, then the Company shall deliver a certificate in writing to the
Investor (the “Suspension Notice”) to the effect of the foregoing and, upon
receipt of such Suspension Notice, the Investor will refrain from selling any
Securities pursuant to the Registration Statement (a “Suspension”) until the
Investor’s receipt of notice from the Company that a supplemented or amended
Prospectus has been prepared and filed by the Company with the SEC and is
available electronically, or, if required in accordance with the Securities Act,
until it is advised in writing by the Company that the current Prospectus may be
used, and has received copies of any additional or supplemental filings that are
incorporated or deemed incorporated by reference in any such Prospectus. In the
event of any Suspension, the Company will use its commercially reasonable
efforts to cause the use of the Prospectus so suspended to be resumed as soon as
reasonably practicable after the delivery of a Suspension Notice to the
Investor.


(d) Provided that a Suspension is not then in effect, the Investor may sell
Securities under the Registration Statement. Upon receipt of a request therefor,
the Company has agreed, if required under applicable law, to provide an adequate
number of current Prospectuses to the Investor and to supply copies to any other
parties requiring such Prospectuses.
 
(e) In the event of a sale of Registrable Securities by the Investor pursuant to
the Registration Statement, the Investor must also deliver to the Company’s
transfer agent, with a copy to the Company, a certificate of subsequent sale
substantially in the form included in Exhibit C attached hereto, so that the
Registrable Securities may be properly transferred.
 

--------------------------------------------------------------------------------


 
(f)  on any day after the Relevant Effective Date or the Subsequent Relevant
Effective Date (as the case may be), sales of all of the Registrable Securities
required to be included in the Initial Registration Statement or Subsequent
Registration Statement, as applicable, cannot be made, other than during any
period in which the Company is diligently pursuing the effectiveness under the
1933 Act of any amendment to such Registration Statement or Subsequent
Registration Statement (including, without limitation, because of a failure to
(a) keep such Registration Statement or Subsequent Registration Statement
effective or (b) disclose such information as is necessary for sales to be made
pursuant to such Registration Statement or Subsequent Registration Statement, as
applicable (a "Maintenance Failure");
 
then, as the sole and exclusive relief to any Investor by reason of any such
delay in or reduction of its ability to sell the Registrable Securities, the
Company shall pay to each holder of Registrable Securities required under this
Agreement to be, or remain (as applicable), registered under such Initial
Registration Statement, or Subsequent Registration Statement, as applicable (the
“Subject Securities”), an amount in cash,
 
(A) equal to one half of one percent (0.5%) of the aggregate Purchase Price (as
such term is defined above) of such Investor's Subject Securities that
corresponds to the number of such Investor’s Subject Securities permitted to be
registered by the SEC in such Registration Statement pursuant to Rule 415, such
0.5% amount payable on every thirtieth (30th) day (prorated for periods totaling
less than thirty (30) days) after the occurrence of any Maintenance Failure if
such Maintenance Failure has not been cured on or before the ninetieth (90th)
day after such Maintenance Failure, and
 
(B)  equal to one percent (1.0%) of the aggregate Purchase Price of such
Investor's Subject Securities that corresponds to the number of such Investor’s
Subject Securities permitted to be registered by the SEC in such Registration
Statement pursuant to Rule 415, such 1.0% amount payable on every thirtieth
(30th) day (prorated for periods totaling less than thirty (30) days) starting
with the ninety-first (91st) day after the occurrence of a Maintenance Failure
until such Maintenance Failure is cured.
 
The payments to which a holder shall be entitled pursuant to this Section 8.8(f)
are referred to herein as "Registration Delay Payments." In the event the
Company fails to make Registration Delay Payments in a timely manner, such
Registration Delay Payments shall bear interest at the rate of one and one-half
percent (1.5%) per month (prorated for partial months) until paid in full.
 
Notwithstanding anything herein to the contrary, (i) in no event shall the
aggregate amount of Registration Delay Payments payable to any Investor exceed,
in the aggregate, the limits set out in Section 8.1 above , (ii) in no case
shall Registration Delay Payments be payable from and after the date the
Registrable Securities are eligible for sale pursuant to Rule 144(k) under the
1933 Act, and (iii) the Company shall have no obligation to pay any such
Registration Delay Payments to the Investor during an Maintenance Failure for
any delay substantially due to information required from the Investor not being
provided or being inaccurate or incomplete. For the avoidance of doubt, any
right to receive such Registration Delay Payments shall be the Investor’s sole
and exclusive remedy at law or in equity for a Maintenance Failure.
 

--------------------------------------------------------------------------------


 
8.9 Indemnification. For the purpose of this Section 8.9:
 
(i) the term “Selling Holder” shall include the Investor and any affiliate of
such Investor;


(ii) the term “Registration Statement” shall include the Prospectus in the form
first filed with the SEC pursuant to Rule 424(b) of the Securities Act or filed
as part of the Registration Statement at the time of effectiveness if no
Rule 424(b) filing is required, together with any exhibit, supplement or
amendment included in or relating to the Registration Statement referred to in
Section 8.5; and


(iii) the term “untrue statement” shall include any untrue statement or alleged
untrue statement, or any omission or alleged omission to state in the
Registration Statement a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.


(a) The Company agrees to indemnify and hold harmless each Selling Holder from
and against any losses, claims, damages or liabilities to which such Selling
Holder may become subject (under the Securities Act or otherwise) insofar as
such losses, claims, damages or liabilities (or actions or proceedings in
respect thereof) arise out of, or are based upon (i) any material breach of the
representations or warranties of the Company contained herein or failure to
comply materially with the covenants and agreements of the Company contained
herein, (ii) any untrue statement of a material fact contained in the
Registration Statement as amended at the time of effectiveness or any omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, or (iii) any failure by the Company to
fulfill any material undertaking included in the Registration Statement as
amended at the time of effectiveness, and the Company will reimburse such
Selling Holder for any reasonable legal or other expenses reasonably incurred in
investigating, defending or preparing to defend any such action, proceeding or
claim, provided, however, that the Company shall not be liable in any such case
to the extent that such loss, claim, damage or liability arises out of, or is
based upon, an untrue statement made in such Registration Statement or any
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading in reliance upon and in conformity with
written information furnished to the Company by or on behalf of such Selling
Holder specifically for use in preparation of the Registration Statement or the
failure of such Selling Holder to comply with its covenants and agreements
contained in Section 8.8 hereof respecting sale of the Securities or any
statement or omission in any Prospectus that is corrected in any subsequent
Prospectus prior to the time of any sale giving rise to the obligations to
indemnify. The Company shall reimburse each Selling Holder for the amounts
provided for herein on demand as such expenses are incurred.



--------------------------------------------------------------------------------


 
(b) The Investor agrees to indemnify and hold harmless the Company and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, each officer of the Company who signs the Registration Statement
and each director of the Company from and against any losses, claims, damages or
liabilities to which the Company (or any such officer, director or controlling
person) may become subject (under the Securities Act or otherwise), insofar as
such losses, claims, damages or liabilities (or actions or proceedings in
respect thereof) arise out of, or are based upon, (i) any failure to comply with
the covenants and agreements contained in Section 8.8 hereof respecting sale of
the Securities, or (ii) any untrue statement of a material fact contained in the
Registration Statement or any omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading if such
untrue statement or omission was made in reliance upon and in conformity with
written information furnished by or on behalf of the Investor specifically for
use in preparation of the Registration Statement, and the Investor will
reimburse the Company (or such officer, director or controlling person), as the
case may be, for any legal or other expenses reasonably incurred in
investigating, defending or preparing to defend any such action, proceeding or
claim; provided that the Investor’s obligation to indemnify the Company shall be
limited to the net amount received by the Investor from the sale of the
Securities.


(c) Promptly after receipt by any indemnified person of a notice of a claim or
the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section 8.9, such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action, but the omission to so notify the indemnifying
person will not relieve it from any liability which it may have to any
indemnified person under this Section 8.9 (except to the extent that such
omission materially and adversely affects the indemnifying person’s ability to
defend such action) or from any liability otherwise than under this Section 8.9.
Subject to the provisions hereinafter stated, in case any such action shall be
brought against an indemnified person, the indemnifying person shall be entitled
to participate therein, and, to the extent that it shall elect by written notice
delivered to the indemnified person promptly after receiving the aforesaid
notice from such indemnified person, shall be entitled to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified person. After
notice from the indemnifying person to such indemnified person of its election
to assume the defense thereof, such indemnifying person shall not be liable to
such indemnified person for any legal expenses subsequently incurred by such
indemnified person in connection with the defense thereof, provided, however,
that if there exists or shall exist a conflict of interest that would make it
inappropriate, in the opinion of counsel to the indemnified person, for the same
counsel to represent both the indemnified person and such indemnifying person or
any affiliate or associate thereof, the indemnified person shall be entitled to
retain its own counsel at the expense of such indemnifying person; provided,
however, that no indemnifying person shall be responsible for the fees and
expenses of more than one separate counsel (together with appropriate local
counsel) for all indemnified parties. In no event shall any indemnifying person
be liable in respect of any amounts paid in settlement of any action unless the
indemnifying person shall have approved the terms of such settlement; provided
that such consent shall not be unreasonably withheld. No indemnifying person
shall, without the prior written consent of the indemnified person, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified person is or could have been a party and indemnification could have
been sought hereunder by such indemnified person, unless such settlement
includes an unconditional release of such indemnified person from all liability
on claims that are the subject matter of such proceeding.



--------------------------------------------------------------------------------


(d) If the indemnification provided for in this Section 8.9 is unavailable to or
insufficient to hold harmless an indemnified person under subsection (a) or (b)
above in respect of any losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) referred to therein, then each indemnifying
person shall contribute to the amount paid or payable by such indemnified person
as a result of such losses, claims, damages or liabilities (or actions in
respect thereof) in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and the Investor, on the other hand in
connection with the statements or omissions or other matters which resulted in
such losses, claims, damages or liabilities (or actions in respect thereof), as
well as any other relevant equitable considerations. The relative fault shall be
determined by reference to, among other things, in the case of an untrue
statement, whether the untrue statement relates to information supplied by the
Company on the one hand or an Investor or other Investors on the other and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement. The Company and the Investor agree
that it would not be just and equitable if contribution pursuant to this
subsection (d) were determined by pro rata allocation (even if the Investor and
Other Investors were treated as one entity for such purpose) or by any other
method of allocation which does not take into account the equitable
considerations referred to above in this subsection (d). The amount paid or
payable by an indemnified person as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to above in this subsection
(d) shall be deemed to include any legal or other expenses reasonably incurred
by such indemnified person in connection with investigating or defending any
such action or claim. Notwithstanding the provisions of this subsection (d), the
Investor shall not be required to contribute any amount in excess of the amount
by which the net amount received by the Investor from the sale of the Securities
to which such loss relates exceeds the amount of any damages which such Investor
has otherwise been required to pay by reason of such untrue statement. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Investor’s obligations in
this subsection to contribute shall be in proportion to such Investor’s sale of
Securities to which such loss relates and shall not be joint with any Other
Investors.


(e) The parties to this Agreement hereby acknowledge that they are sophisticated
business persons who were represented by counsel during the negotiations
regarding the provisions hereof including, without limitation, the provisions of
this Section 8.9, and are fully informed regarding said provisions. They further
acknowledge that the provisions of this Section 8.9 fairly allocate the risks in
light of the ability of the parties to investigate the Company and its business
in order to assure that adequate disclosure is made in the Registration
Statement as required by the Securities Act and the Exchange Act. The parties
are advised that federal or state public policy as interpreted by the courts in
certain jurisdictions may be contrary to certain of the provisions of this
Section 8.9, and the parties hereto hereby expressly waive and relinquish any
right or ability to assert such public policy as a defense to a claim under this
Section 8.9 and further agree not to attempt to assert any such defense.



--------------------------------------------------------------------------------


 
8.10 Termination of Conditions and Obligations. The conditions precedent imposed
by Section 6 or this Section 8 upon the transferability of the Securities shall
cease and terminate as to any particular number of the Securities when such
Securities shall have been effectively registered under the Securities Act and
sold or otherwise disposed of in accordance with the intended method of
disposition set forth in the Registration Statement covering such Securities or
at such time as an opinion of counsel reasonably satisfactory to the Company
shall have been rendered to the effect that such conditions are not necessary in
order to comply with the Securities Act.
 
8.11 Information Available. So long as the Registration Statement is effective
covering the resale of Securities owned by the Investor, the Company will
furnish or otherwise make available to the Investor:
 
(a) as soon as practicable after it is available, one copy (excluding exhibits)
of its Annual Report on Form 10-K, which Annual Report on Form 10-K shall
contain financial statements audited in accordance with generally accepted
accounting principles by a national firm of certified public accountants;


(b) upon the reasonable request of the Investor, all exhibits excluded by the
parenthetical to subparagraph (a) of this Section 8.11 as filed with the SEC and
all other information that is made available to stockholders; and


(c) upon the reasonable request of the Investor, an adequate number of copies of
the Prospectuses to supply to any other party requiring such Prospectuses; and,
upon the reasonable request of the Investor, the President or the Chief
Financial Officer of the Company (or an appropriate designee thereof) will meet
with the Investor or a representative thereof at the Company’s headquarters to
discuss all information relevant for disclosure in the Registration Statement
covering the Securities and will otherwise cooperate with any Investor
conducting an investigation for the purpose of reducing or eliminating such
Investor’s exposure to liability under the Securities Act, including the
reasonable production of information at the Company’s headquarters; provided,
that the Company shall not be required to disclose any confidential information
to or meet at its headquarters with any Investor until and unless the Investor
shall have entered into a confidentiality agreement in form and substance
reasonably satisfactory to the Company with the Company with respect thereto.


9. Rule 144. The Company covenants that it will timely file the reports required
to be filed by it under the Securities Act and the Exchange Act and the rules
and regulations adopted by the SEC thereunder, and it will take such further
action as any such Investor may reasonably request, all to the extent required
from time to time to enable such Investor to sell Securities purchased hereunder
without registration under the Securities Act within the limitation of the
exemptions provided by (a) Rule 144 under the Securities Act, as such Rule may
be amended from time to time, or (b) any similar rule or regulation hereafter
adopted by the SEC.
 

--------------------------------------------------------------------------------


 
10.  Public Statements.  The Company shall, on or before 8:30 a.m., New York
time, on the first Business Day following execution of the Agreements, issue a
press release disclosing all material terms of the Offering, including the
financial projections contained in the Corporate Presentation.  Within four (4)
Business Days after the Closing Date, the Company shall file a Current Report on
Form 8-K with the SEC (the “8-K Filing”) describing the terms of the Offering
and including as exhibits to the 8-K Filing this Agreement in the form required
by the Exchange Act.  Thereafter, the Company shall timely file any filings and
notices required by the SEC or applicable law with respect to the Offering. The
Company shall not include the name of any Investor in any press release without
the prior written consent of such Investor.
 
11. Removal of Legends. Certificates evidencing the Securities shall not contain
any legend (including the legend set forth in Section 6.1 above) (i) while the
Registration Statement covering the resale of the Securities is effective under
the Securities Act; (ii) if such Securities are sold pursuant to Rule 144
(assuming the transferor is not an affiliate of the Company); (iii) if such
Securities are eligible for resale under Rule 144(k); or (iv) if such legend is
not otherwise required under applicable requirements of the Securities Act.
After the effective date of the Registration Statement or at such earlier time
as a legend is no longer required for the Securities, the Company shall, no
later than five business days following the delivery by an Investor to the
Company or the Company’s transfer agent (with notice to the Company) of a
legended certificate representing such Securities (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to effect the
re-issuance and/or transfer), take all action as is necessary for a certificate
representing such Securities to be delivered to such Investor that is free from
all restrictive and other legends. The Company shall cause its counsel to issue
a legal opinion to the transfer agent with respect to such matters on the
effective date. Any fees incurred by the transfer agent, counsel to the Company
or otherwise associated with the issuance of such opinion, the removal of the
legend, and the re-issuance of the certificates representing the Securities
shall be borne by the Company. The Company may not make any notation on its
records or give instructions to the transfer agent that enlarge the restrictions
on transfer set forth in this Section 11 with respect to the Securities.
 
12. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, and shall be deemed given (i) if deposited in the U.S.
mail, on the business day actually received, (ii) if delivered by overnight
courier, on the next business day after delivery to such courier, (iii) if
delivered by facsimile, upon electronic confirmation of receipt and shall be
delivered as addressed as follows:
 
(a) if to the Company, to:


Shengtai Holding Inc.
c/o Weifang Shengtai Pharmaceutical Co., Ltd.
Hi-Tech Industrial Park of Changle County,
Shandong Province,
People’s Republic of China 262400
Attn: Mr. Qingtai Liu
Phone: +1-86-536-6281018, 6289669
Fax: +1-86-536-6289982



--------------------------------------------------------------------------------


 
(b) with a copy to:


Guzov Ofsink LLC
600 Madison Avenue, 14th Floor
New York, NY 10022
Fax: (212) 688 7273
Attn: Darren Ofsink, Esq.


(c) if to the Investor, at its address on the signature page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.


13. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.
 
14. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.
 
15. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
 
16. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York.
 
17. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.
 

--------------------------------------------------------------------------------



ANNEX II



WEST COAST CAR COMPANY


INVESTOR QUESTIONNAIRE


(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)



To:
West Coast Car Company
c/o Weifang Shengtai Pharmaceutical Co., Ltd.
Hi-Tech Industrial Park of Changle County,
Shandong Province,
People’s Republic of China 262400
Attn: Mr. Qingtai Liu


 
This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, $0.001 par value per share (the “Securities), of West Coast Car
Company (“WCSC”). The Securities are being offered and sold by WCSC without
registration under the Securities Act of 1933, as amended (the “Act”), and the
securities laws of certain states, in reliance on the exemptions contained in
Section 4(2) of the Act and on Regulation D and Regulation S promulgated
thereunder and in reliance on similar exemptions under applicable state laws.
WCSC must determine that a potential investor meets certain suitability
requirements before offering or selling Securities to such investor. The purpose
of this Questionnaire is to assure WCSC that each investor will meet the
applicable suitability requirements. The information supplied by you will be
used in determining whether you meet such criteria, and reliance upon the
private offering exemption from registration is based in part on the information
herein supplied.


This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire you will be authorizing WCSC to provide a
completed copy of this Questionnaire to such parties as WCSC deems appropriate
in order to ensure that the offer and sale of the Securities will not result in
a violation of the Act or the securities laws of any state and that you
otherwise satisfy the suitability standards applicable to purchasers of the
Securities. All potential investors must answer all applicable questions and
complete, date and sign this Questionnaire. Please print or type your responses
and attach additional sheets of paper if necessary to complete your answers to
any item.



--------------------------------------------------------------------------------


 
A. BACKGROUND INFORMATION


Name:
____________________________________________________________________________________


Business Address:
__________________________________________________________________________
(Number and Street)
 
_________________________________________________________________________________________
(City)            (State)            (Zip Code)


Telephone Number: (___)
_____________________________________________________________________


Residence Address:
__________________________________________________________________________
(Number and Street)
 
_________________________________________________________________________________________
(City)            (State)            (Zip Code)

 
Telephone Number: (___)
_____________________________________________________________________


If an individual:
 
Age: ____________ Citizenship: ____________ Where registered to vote:
_______________


If a corporation, partnership, limited liability company, trust or other entity:
 
Type of entity:
____________________________________________________________________
 
State of formation: _______________ Date of formation: _______________


Social Security or Taxpayer Identification No.
________________________________________


Send all correspondence to (check one): ______________ Residence Address
____________ Business Address


Current ownership of securities of CPSL: __________ shares of common stock,
$0.001 value per share (the “Common Stock”); ___________ options to purchase
__________ shares of Common Stock


B. STATUS AS ACCREDITED INVESTOR


The undersigned is an “accredited investor” as such term is defined in
Regulation D under the Act, as at the time of the sale of the Securities the
undersigned falls within one or more of the following categories (Please initial
one or more, as applicable):1 
 
____ (1) a bank as defined in Section 3(a)(2) of the Act, or a savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity; a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934; an
insurance company as defined in Section 2(13) of the Act; an investment company
registered under the Investment Corporation Act of 1940 or a business
development company as defined in Section 2(a)(48) of that Act; a Small Business
Investment Corporation licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958; a plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; an
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with the investment decisions made solely by persons that
are accredited investors;
 

--------------------------------------------------------------------------------

1 As used in this Questionnaire, the term “net worth” means the excess of total
assets over total liabilities. In computing net worth for the purpose of
subsection (4), the principal residence of the investor must be valued at cost,
including cost of improvements, or at recently appraised value by an
institutional lender making a secured loan, net of encumbrances. In determining
income, the investor should add to the investor’s adjusted gross income any
amounts attributable to tax exempt income received, losses claimed as a limited
partner in any limited partnership, deductions claimed for depiction,
contributions to an IRA or KEOGH retirement plan, alimony payments, and any
amount by which income from long-term capital gains has been reduced in arriving
at adjusted gross income.
 

--------------------------------------------------------------------------------


 
____ (2) a private business development company as defined in Section 202(a)(22)
of the Investment Adviser Act of 1940;


____ (3) an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended, corporation, Massachusetts or similar business trust,
or partnership, not formed for the specific purpose of acquiring the Securities
offered, with total assets in excess of $5,000,000;


____ (4) a natural person whose individual net worth, or joint net worth with
that person’s spouse, at the time of such person’s purchase of the Securities
exceeds $1,000,000;


____ (5) a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;


____ (6) a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D;
and


____ (7) an entity in which all of the equity owners are accredited investors
(as defined above).



C.
FOR NON-U.S. PERSONS ACQUIRING IN RELIANCE UPON REGULATION S ONLY. PLEASE CHECK
ALL BOXES THAT APPLY.

 

1.
The undersigned has checked the following box as appropriate:

 

 
o
The undersigned is an “accredited investor” (as defined above in Part B).

 

 
o
The undersigned is not an accredited investor.

 

2.
o           The undersigned is not a “U.S. person” as defined in Rule 902 of
Regulation S under the Act. Specifically, the undersigned is not:

 

 
·
A natural person resident in the United States;

 

--------------------------------------------------------------------------------


 

 
·
A partnership or corporation organized or incorporated under the laws of the
United States;

 

 
·
An estate of which any executor or administrator is a U.S. person;

 

 
·
A trust of which any trustee is a U.S. person;

 

 
·
An agency or branch of a foreign entity located in the United States;

 

 
·
A non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;

 

 
·
A discretionary account or similar account (other than an estate or trust) held
by a dealer or other fiduciary organized, incorporated, or (if an individual)
resident in the United States; and

 

 
·
A partnership or corporation if:

 
Organized or incorporated under the laws of any foreign jurisdiction; and
 
Formed by a U.S. person principally for the purpose of investing in securities
not registered under the Act, unless it is organized or incorporated, and owned,
by accredited investors (as defined in Rule 501(a)) who are not natural persons,
estates or trusts.
 

3.
o           The Securities were not offered to the undersigned in the United
States.

 

4.
o           The undersigned was physically outside the United States when the
agreement to acquire the Securities was made. No documents relating to the
acquisition of the Securities were executed by the undersigned in the United
States.

 

5.
o           The undersigned acknowledges that the Securities were not offered by
means of any general solicitation or advertising.

 

6.
o           The undersigned is purchasing the Securities for its own account for
investment and not on behalf of or for the benefit of any U.S. person.

 

7.
o           The undersigned has not prearranged the sale of the Securities to
any buyer in the United States and has no present plan or intention to engage in
a distribution of the Securities in the United States.

 

8.
o           The undersigned agrees that, prior to the expiration of a period
commencing on the closing of the Stock Purchase Agreement and ending one-year
thereafter (the “Restricted Period”), no offers and sales of the Securities
shall be made to U.S. persons or for the account or benefit of U.S. persons
except in compliance with U.S. federal and state securities laws.

 

--------------------------------------------------------------------------------


 

9.
o           If the undersigned is a distributor or dealer with respect to the
Offering, the undersigned acknowledges and agrees that it is subject to the same
restrictions as each other Investor.

 

10.
o           The undersigned has not engaged in and is not aware of any other
person having engaged in any “directed selling efforts,” as that term is defined
in Rule 902 of Regulation S, in connection with the acquisition of the
Securities.

 

11.
o           The undersigned will not make any sale, transfer or other
disposition of the Securities in violation of the Act, the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”), or the rules and
regulations of the Securities and Exchange Commission (the “Commission”)
promulgated thereunder.

 
Note: Each equity owner must submit an individual investor questionnaire.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Questionnaire this _____
day of____________, 2007, and declares under oath that it is truthful and
correct.
 

       

--------------------------------------------------------------------------------

Print Name
 
   
   
  By:      

--------------------------------------------------------------------------------

Signature
        Title:     

--------------------------------------------------------------------------------

(required for any purchaser that is a corporation,
partnership, trust or other entity)


--------------------------------------------------------------------------------



EXHIBIT A


INSTRUCTIONS TO TRANSFER MAKE GOOD SHARES
 
Pursuant to Section 5.1 of the Stock Purchase Agreement, dated as of May
[           ], 2007, among West Coast Car Company (the “Company”) and the
Investors named therein, the Company hereby instructs [  ], as the Company’s
share registrar and transfer agent, as follows:


These instructions are made pursuant to Section 5.1 [(a)] [(b)] [insert
applicable section reference] of the Stock Purchase Agreement, dated May _____,
2007.


The Company hereby certifies that the condition for transfer of the Make Good
Shares as set forth such Section 5.1 [(a)] [(b)] [insert applicable section
reference] [has] [has not] been satisfied as evidenced in the Company’s audited
financial statements for the fiscal year ended June 31, 200[7] [8] [insert
applicable year] and filed with the U.S. Securities Exchange Commission in the
Company’s Annual Report on Form 10-K for such fiscal year on [insert date of SEC
filing].


Make Good Shares should be transferred from escrow to the Investors pro-rata
[insert as appropriate] as set forth below:


Amount of Make Good Shares
to be transferred:  ________________________________


Transferor:  ________________________________


Transferees: [Include names of all Investors]
 
Name:   ________________________________
 
Address:          ________________________________
 
City/State:       ________________________________
 
Zip:                   ________________________________
 
Number of Shares:         ________________________________
 
 

       
WEST COAST CAR COMPANY 
 
   
   
  Date: _________________ By:      

--------------------------------------------------------------------------------

Name:   Title:

 

--------------------------------------------------------------------------------


 
EXHIBIT B


LIMITED STANDSTILL AGREEMENT


This AGREEMENT (the “Agreement”) is made as of the ___ day of May, 2007, by the
signatories hereto (each a “Holder”), in connection with their respective
ownership of shares of West Coast Car Company, a Delaware corporation (the
“Company”). Terms not otherwise defined herein are defined in the Stock Purchase
Agreement among the Company and the Investors named therein; dated as of May __,
2007 (the “Stock Purchase Agreement”).
 
NOW THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which consideration are hereby acknowledged, Holder agrees as follows:
 
1. General.


(a) Holder is a director or executive officer of the Company and the beneficial
owner of the amount of shares of the Common Stock, $0.001 par value, of the
Company (“Common Stock”) and rights to purchase Common Stock as designated on
the signature page hereto (collectively, the “Shares”).


(b) Holder acknowledges that the Company has entered into or will enter into an
agreement with each Investor (a “Stock Purchase Agreement”) for the sale to the
Investors of an aggregate of at least $15,000,000 but no more than $17,500,000
principal amount of Common Stock (the “Offering”). Holder understands that, as a
condition to Closing, the Investors have required, and the Company has agreed to
obtain, an agreement from the Holder to refrain from selling any securities of
the Company in accordance with the terms and conditions set forth herein.
 
2. Share Restriction.
 
(a) Holder hereby agrees that during the period commencing on the Closing Date
under the Stock Purchase Agreement, continuing through the effective date of the
Registration Statement filed pursuant to Section 8 of the Stock Purchase
Agreement and ending on the date that is twelve (12) months thereafter (the
“Restriction Period”), the Holder will not offer, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
sell short, grant any option, right or warrant to purchase, lend or otherwise
transfer or dispose of any Shares or enter into any swap or other arrangement
that transfers any economic consequences of ownership of Shares other than any
transfer of Make Good Shares to an Investor and a transfer of 600,000 shares to
Chinamerica Fund L.P. on Closing Date; provided, however, that 20% of the
Holder’s Shares shall be released from and no longer subject to the foregoing
restrictions after ninety (90) calendar days following the effective date of
such Registration Statement, and further, provided, that such 20% may, at
Holder’s option, be registered for resale under the Securities Act of 1933, as
amended, on the Registration Statement to be filed pursuant to Section 8 of the
Stock Purchase Agreement. The foregoing sentence shall not apply with respect to
an offer made to all shareholders of the Company in connection with any merger,
consolidation or similar transaction involving the Company. Holder further
agrees that the Company is authorized to and the Company agrees to place “stop
orders” on its books to prevent any transfer of Shares held by Holder in
violation of this Agreement.
 

--------------------------------------------------------------------------------


 
(b) Any subsequent issuance to and/or acquisition of Common Stock or the right
to acquire Common Stock by Holder will be subject to the provisions of this
Agreement; provided, however, that the Restriction Period shall not be extended
hereby with respect thereto.
 
(c) Notwithstanding the foregoing restrictions on transfer, the Holder may, at
any time and from time to time during the Restriction Period, transfer the
Common Stock (i) as bona fide gifts or transfers by will or intestacy, (ii) to
any trust for the direct or indirect benefit of the undersigned or the immediate
family of the Holder, provided that any such transfer shall not involve a
disposition for value, (iii) to a partnership which is the general partner of a
partnership of which the Holder is a general partner, provided, that, in the
case of any gift or transfer described in clauses (i), (ii) or (iii), each donee
or transferee agrees in writing to be bound by the terms and conditions
contained herein in the same manner as such terms and conditions apply to the
undersigned. For purposes hereof, “immediate family” means any relationship by
blood, marriage or adoption, not more remote than first cousin.
 
3. Miscellaneous.
 
(a) At any time, and from time to time, after the signing of this Agreement
Holder will execute such additional instruments and take such action as may be
reasonably requested by the Investors to carry out the intent and purposes of
this Agreement. The Company agrees not to take any action or allow any act to be
taken which would be inconsistent with this Agreement.
 
(b) This Agreement shall be governed, construed and enforced in accordance with
the laws of the State of New York without regard to conflicts of laws principles
that would result in the application of the substantive laws of another
jurisdiction, except to the extent that the securities laws of the state in
which Holder resides and federal securities laws may apply. Any proceeding
brought to enforce this Agreement may be brought exclusively in courts sitting
in New York County, New York.
 
(c) This Agreement contains the entire agreement of the Holder with respect to
the subject matter hereof. This Agreement shall be binding upon Holder, its
legal representatives, successors, heirs and assigns.
 
(d) This Agreement may be signed in counterpart and delivered by facsimile or
electronic transmission and such facsimile or electronic transmission signed and
delivered shall be enforceable.
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, and intending to be legally bound hereby, Holder has
executed this Agreement as of the day and year first above written.
 

    HOLDER:              

--------------------------------------------------------------------------------

(Signature of Holder)                

--------------------------------------------------------------------------------

(Print name of Holder)                    

--------------------------------------------------------------------------------

Number of shares of Common Stock
Beneficially Owned
                   

--------------------------------------------------------------------------------

Number of options, warrants or other rights to
acquire Common Stock
            COMPANY:            
WEST COAST CAR COMPANY
            By:          

--------------------------------------------------------------------------------

Name: Qingtai Liu
     
Title: President and Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
WEST COAST CAR COMPANY


___________________, 2007
 
Re: West Coast Car Company.; Registration Statement on Form S-1


Dear Investor:


Please be advised that the Company’s Registration Statement on Form S-1
(Registration No. 333- ) (the “Registration Statement”) relating to the resale
of your shares of common stock, $0.001 par value (the “Securities”), of the
Company has been declared effective by the Securities and Exchange Commission
and the prospectus dated ______________, 2007 (the “Prospectus”) is now
available for use in connection therewith. As an Investor under the Registration
Statement, you may have an obligation to deliver a copy of the Prospectus to
each purchaser of your Securities, either directly or through the broker-dealer
who executes the sale of your Securities.


The Company is obligated to notify you in the event that it suspends trading
under the Registration Statement in accordance with the terms of the Stock
Purchase Agreement between the Company and you. During the period that the
Registration Statement remains effective and trading thereunder has not been
suspended, you will be permitted to sell your Securities which are included in
the Prospectus under the Registration Statement. Upon a sale of any Securities
under the Registration Statement, you or your broker will be required to deliver
to the Transfer Agent, Corporate Stock Transfer, Inc. (1) your restricted stock
certificate(s) representing the Securities, (2) instructions for transfer of the
Securities sold, and (3) a representation letter from your broker, or from you
if you are selling in a privately negotiated transaction, or from such other
appropriate party, in the form of Exhibit 1 attached hereto (the “Representation
Letter”). The Representation Letter confirms that the Securities have been sold
pursuant to the Registration Statement and in a manner described under the
caption “Plan of Distribution” in the Prospectus and that such sale was made in
accordance with all applicable securities laws, including any applicable
prospectus delivery requirements.


Please note that you are under no obligation to sell your Securities during the
registration period. However, if you do decide to sell, you must comply with the
requirements described in this letter or otherwise applicable to such sale. Your
failure to do so may result in liability under the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended. Please remember
that all sales of your Securities must be carried out in the manner set forth
under the caption “Plan of Distribution” in the Prospectus if you sell under the
Registration Statement. The Company may require an opinion of counsel reasonably
satisfactory to the Company if you choose another method of sale. You should
consult with your own legal advisor(s) on an ongoing basis to ensure your
compliance with the relevant securities laws and regulations.


1

--------------------------------------------------------------------------------


 
In order to maintain the accuracy of the Prospectus, you must notify the
undersigned upon the sale, gift, or other transfer of any Securities by you,
including the number of Securities being transferred, and in the event of any
other change in the information regarding you which is contained in the
Prospectus. For example, you must notify the undersigned if you enter into any
arrangement with a broker-dealer for the sale of shares through a block trade,
special offering, exchange distribution or secondary distribution or a purchase
by a broker-dealer. Depending on the circumstances, such transactions may
require the filing of a supplement to the prospectus in order to update the
information set forth under the caption “Plan of Distribution” in the
Prospectus.


Should you need any copies of the Prospectus, or if you have any questions
concerning the foregoing, please write to me at West Coast Car Company c/o
Weifang Shengtai Pharmaceutical Co., Ltd., Hi-Tech Industrial Park of Changle
County, Shandong Province, People’s Republic of China 262400 Attn: Mr. Qingtai
Liu. Thank you.
 

        Sincerely,       WEST COAST CAR COMPANY  
   
   
  By:    

--------------------------------------------------------------------------------

Qingtai Liu, President and CEO



2

--------------------------------------------------------------------------------



Exhibit 1
 
CERTIFICATE OF SUBSEQUENT SALE



Name and Address of Transfer Agent



 
RE:
Sale of Shares of Common Stock of West Coast Car Company (the “Company”)
pursuant to the Company’s Prospectus dated _____________, 2007 (the
“Prospectus”)



Dear Sir/Madam:


The undersigned hereby certifies, in connection with the sale of shares of
Common Stock of the Company included in the table of Investors in the
Prospectus, that the undersigned has sold the shares pursuant to the Prospectus
and in a manner described under the caption “Plan of Distribution” in the
Prospectus and that such sale complies with all securities laws applicable to
the undersigned, including, without limitation, applicable Prospectus delivery
requirements of the Securities Act of 1933, as amended.
 

 
Investor (the beneficial
owner): _______________________________________________________
 
Record Holder (e.g., if held in name of
nominee): ___________________________________________
 
Restricted Stock Certificate
No.(s): _______________________________________________________
 
Number of Shares
Sold: _______________________________________________________________
 
Date of
Sale: ______________________________________________________________________



In the event that you receive a stock certificate(s) representing more shares of
Common Stock than have been sold by the undersigned, then you should return to
the undersigned a newly issued certificate for such excess shares in the name of
the Record Holder. Further, you should place a stop transfer on your records
with regard to such certificate.
 



     
Very truly yours,
          Dated:       
By:
                 
Print Name:
                 
Title: 
 



3

--------------------------------------------------------------------------------



EXHIBIT D


Capitalization Table



Pre-Money Valuation: US$20.25 million
Post-Money Valuation (in the event US$15 million is raised *): US$35.25 million
Post-Money Valuation (in the event US$17.5 million is raised **): US$37.75
million


 
Name of Shareholder
 
 
No. of Shares *
 
 
Percentage *
 
 
No. of Shares **
 
 
Percentage **
 
Qingtai Liu
   

7,840,600
   

44.49

%
 

7,840,600
   

41.54

%
                           
Investors
   
7,500,000
   
42.55
%
 
8,750,000
   
46.36
%
                           
Others
   

2,284,400
   

12.96

%
 

2,284,400
   

12.10

%
                           
Total
   
17,625,000
   
100
%
 
18,875,000
   
100
%

 
4

--------------------------------------------------------------------------------



EXHIBIT E


Financials of Weifang Shengtai Pharmaceutical Co., Ltd.


5

--------------------------------------------------------------------------------


 
EXHIBIT F


Weifang Shengtai Pharmaceutical Co., Ltd’s Risk Factors


For the purposes of this Exhibit F, references to “we” and “our” refer to
Weifang Shengtai Pharmaceutical Co. Ltd.



Risks related to doing business in the People’s Republic of China


Our business operations take place primarily in the People’s Republic of China
(“PRC”). Because Chinese laws, regulations and policies are continually
changing, our Chinese operations will face several risks summarized below.


Laws and Regulations


Our offices and manufacturing plants are located in the PRC and the production,
sale and distribution of your products are subject to Chinese rules and
regulations.


The PRC only recently has permitted provincial and local economic autonomy and
private economic activities. Chinese government has exercised and continues to
exercise substantial control over virtually every sector of the Chinese economy
through regulation and state ownership.


Our ability to operate in the PRC may be harmed by changes in its laws and
regulations, including those relating to taxation, import and export tariffs,
environmental regulations, land use rights, property and other matters.


Also, we are a state-licensed corporation and production and manufacturing
facility and subject to Chinese regulation and environmental laws. The Chinese
government has been active in regulating the pharmaceutical and medicinal goods
industry. Our business and products are subject to government regulations
mandating the use of good manufacturing practices. Changes in such laws or
regulations in the PRC, or other countries we sell into, that govern or apply to
our operations could have a materially adverse effect on our business. For
example, the law could change so as to prohibit the use of certain chemical
agents in our products. If such chemical agents are found in our products, then
such a change would reduce our productivity of that product.


If we were to lose our state-licensed status, we would no longer be able to
manufacture our products in the PRC, which is our sole operation.


Economic Reforms


Although the Chinese government owns the majority of productive assets in the
PRC, in the past several years the government has implemented economic reform
measures that emphasize decentralization and encourage private economic
activity.


6

--------------------------------------------------------------------------------


 
Because these economic reform measures may be inconsistent or ineffectual, there
are no assurances that:
 

 
-
We will be able to capitalize on economic reforms;

     

 
-
The Chinese government will continue its pursuit of economic reform policies;

     

 
-
The economic policies, even if pursued, will be successful;

     

 
-
Economic policies will not be significantly altered from time to time; and

 

 
-
Business operations in the PRC will not become subject to the risk of
nationalization.



Since 1979, the Chinese government has reformed its economic systems. Because
many reforms are unprecedented or experimental, they are expected to be refined
and improved. Other political, economic and social factors, such as political
changes, changes in the rates of economic growth, unemployment or inflation, or
in the disparities in per capita wealth between regions within the PRC, could
lead to further readjustment of the reform measures. This refining and
readjustment process may negatively affect our operations.


Over the last few years, the PRC's economy has registered a high growth rate.
During the past ten years, the rate of inflation in the PRC has been as high as
20.7% and as low as -2.2%. Recently, there have been indications that rates of
inflation have increased. In response, the Chinese government recently has taken
measures to curb this excessively expansive economy. These corrective measures
were designed to restrict the availability of credit or regulate growth and
contain inflation. These measures have included devaluations of the Chinese
currency, the Renminbi (RMB), restrictions on the availability of domestic
credit, reducing the purchasing capability of certain of its customers, and
limited re-centralization of the approval process for purchases of some foreign
products. These austerity measures alone may not succeed in slowing down the
economy's excessive expansion or control inflation, and may result in severe
dislocations in the Chinese economy. The Chinese government may adopt additional
measures to further combat inflation, including the establishment of freezes or
restraints on certain projects or markets.


While inflation has been more moderate since 1995, high inflation may in the
future cause Chinese government to impose controls on credit and/or prices, or
to take other action, which could inhibit economic activity in China, and
thereby harm the market for our products. Future inflation in China may inhibit
our activity to conduct business in China.


To date reforms to the PRC's economic system have not adversely impacted our
operations and are not expected to adversely impact operations in the
foreseeable future; however, there can be no assurance that the reforms to the
PRC's economic system will continue or that we will not be adversely affected by
changes in the PRC's political, economic, and social conditions and by changes
in policies of the Chinese government, such as changes in laws and regulations,
measures which may be introduced to control inflation, changes in the rate or
method of taxation, imposition of additional restrictions on currency conversion
and remittance abroad, and reduction in tariff protection and other import
restrictions.


7

--------------------------------------------------------------------------------


 
Accordingly, government actions in the future, including any decision not to
continue to support recent economic reforms and to return to a more centrally
planned economy or regional or local variations in the implementation of
economic policies, could have a significant effect on economic conditions in the
PRC or particular regions thereof, and could require us to divest ourselves of
any interest we then hold in Chinese properties or businesses.


Limitations on Chinese economic market reforms may discourage foreign investment
in Chinese businesses. The value of investments in Chinese businesses could be
adversely affected by political, economic and social uncertainties in the PRC.
The economic reforms in the PRC in recent years are regarded by the PRC's
central government as a way to introduce economic market forces into the PRC.
Given the overriding desire of the central government leadership to maintain
stability in the PRC amid rapid social and economic changes in the country, the
economic market reforms of recent years could be slowed, or even reversed.


Any change in policy by the Chinese government could adversely affect
investments in Chinese businesses. Changes in policy could result in imposition
of restrictions on currency conversion, imports or the source of suppliers, as
well as new laws affecting joint ventures and foreign-owned enterprises doing
business in the PRC. Although the PRC has been pursuing economic reforms for the
past two decades, events such as a change in leadership or social disruptions
that may occur upon the proposed privatization of certain state-owned industries
could significantly affect the government's ability to continue with its reform.


We face economic risks in doing business in the PRC. As a developing nation, the
PRC's economy is more volatile than that of developed Western industrial
economies. It differs significantly from that of the U.S. or a Western European
Country in such respects as structure, level of development, capital
reinvestment, resource allocation and self-sufficiency. Only in recent years has
the Chinese economy moved from what had been a command economy through the 1970s
to one that during the 1990s encouraged substantial private economic activity.
In 1993, the Constitution of the PRC was amended to reinforce such economic
reforms. The trends of the 1990s indicate that future policies of the Chinese
government will emphasize greater utilization of market forces. The PRC
government has confirmed that economic development will follow the model of a
market economy. For example, in 1999 the Government announced plans to amend the
Chinese Constitution to recognize private property, although private business
will officially remain subordinated to the state-owned companies, which are the
mainstay of the Chinese economy. However, there can be no assurance that, under
some circumstances, the government's pursuit of economic reforms will not be
restrained or curtailed. Actions by the central government of the PRC could have
a significant adverse effect on economic conditions in the country as a whole
and on the economic prospects for our Chinese operations. Economic reforms could
either benefit or damage our operations and profitability. Some of the things
that could have this effect are: i) level of government involvement in the
economy; ii) control of foreign exchange; methods of allocating resources; iv)
international trade restrictions; and v) international conflict.


8

--------------------------------------------------------------------------------


 
Under the present direction, we believe that the PRC will continue to strengthen
its economic and trading relationships with foreign countries and business
development in the PRC will follow market forces. While we believe that this
trend will continue, there can be no assurance that this will be the case. A
change in policies by the PRC government could adversely affect our interests
by, among other factors: changes in laws, regulations or the interpretation
thereof, confiscatory taxation, restrictions on currency conversion, imports or
sources of supplies, or the expropriation or nationalization of private
enterprises. Although the PRC government has been pursuing economic reform
policies for more than two decades, there is no assurance that the government
will continue to pursue such policies or that such policies may not be
significantly altered, especially in the event of a change in leadership, social
or political disruption, or other circumstances affecting the PRC's political,
economic and social life.



Legal and Judicial System


The Chinese legal and judicial system may negatively impact foreign investors.
In 1982, the National People's Congress amended the Constitution of China to
authorize foreign investment and guarantee the "lawful rights and interests" of
foreign investors in the PRC. However, the PRC's system of laws is not yet
comprehensive. The legal and judicial systems in the PRC are still rudimentary,
and enforcement of existing laws is inconsistent. Many judges in the PRC lack
the depth of legal training and experience that would be expected of a judge in
a more developed country. Because the Chinese judiciary is relatively
inexperienced in enforcing the laws that do exist, anticipation of judicial
decision-making is more uncertain than would be expected in a more developed
country. It may be impossible to obtain swift and equitable enforcement of laws
that do exist, or to obtain enforcement of the judgment of one court by a court
of another jurisdiction. The PRC's legal system is based on written statutes; a
decision by one judge does not set a legal precedent that is required to be
followed by judges in other cases. In addition, the interpretation of Chinese
laws may be varied to reflect domestic political changes.


The promulgation of new laws, changes to existing laws and the pre-emption of
local regulations by national laws may adversely affect foreign investors.
However, the trend of legislation over the last 20 years has significantly
enhanced the protection of foreign investment and allowed for more control by
foreign parties of their investments in Chinese enterprises. There can be no
assurance that a change in leadership, social or political disruption, or
unforeseen circumstances affecting the PRC's political, economic or social life,
will not affect the Chinese government's ability to continue to support and
pursue these reforms. Such a shift could have a material adverse effect on our
business and prospects.


9

--------------------------------------------------------------------------------


 
The practical effect of the PRC legal system on our business operations in the
PRC can be viewed from two separate but intertwined considerations. First, as a
matter of substantive law, the Foreign Invested Enterprise laws provide
significant protection from government interference. In addition, these laws
guarantee the full enjoyment of the benefits of corporate Articles and contracts
to Foreign Invested Enterprise participants. These laws, however, do impose
standards concerning corporate formation and governance, which are not
qualitatively different from the general corporation laws of the several states.
Similarly, the PRC accounting laws mandate accounting practices, which are not
consistent with U.S. Generally Accepted Accounting Principles. PRC’s accounting
laws require that an annual "statutory audit" be performed in accordance with
PRC accounting standards and that the books of account of Foreign Invested
Enterprises are maintained in accordance with Chinese accounting laws. Article
14 of the People's Republic of China Wholly Foreign-Owned Enterprise Law
requires a Wholly Foreign-Owned Enterprise to submit certain periodic fiscal
reports and statements to designated financial and tax authorities, at the risk
of business license revocation. Second, while the enforcement of substantive
rights may appear less clear than United States procedures, the Foreign Invested
Enterprises and Wholly Foreign- Owned Enterprises are Chinese registered
companies, which enjoy the same status as other Chinese registered companies in
business-to-business dispute resolution.


Since our Articles of Association do not provide for the resolution of disputes
business, the parties are free to proceed to either the Chinese courts or if
they are in agreement, to arbitration.


Any award rendered by an arbitration tribunal is enforceable in accordance with
the United Nations Convention on the Recognition and Enforcement of Foreign
Arbitral Awards (1958). Therefore, as a practical matter, although no assurances
can be given, the Chinese legal infrastructure, while different in operation
from its United States counterpart, should not present any significant
impediment to the operation of Foreign Invested Enterprises.


The Chinese legal system is a civil law system based on written statutes. Unlike
common law systems, it is a system in which precedents set in earlier legal
cases are not generally used. The overall effect of legislation enacted over the
past 20 years has been to enhance the protections afforded to foreign invested
enterprises in China. However, these laws, regulations and legal requirements
are relatively recent and are evolving rapidly, and their interpretation and
enforcement involve uncertainties. These uncertainties could limit the legal
protections available to foreign investors, such as the right of foreign
invested enterprises to hold licenses and permits such as requisite business
licenses.


In addition, our executive officers and our directors, most notably, Mr. Qingtai
Liu, are residents of the PRC and not of the United States, and substantially
all the assets of these persons are located outside the United States. As a
result, it could be difficult for investors to affect service of process in the
United States, or to enforce a judgment obtained in the United States against us
or any of these persons.


10

--------------------------------------------------------------------------------


 
The PRC laws and regulations governing our current business operations are
sometimes vague and uncertain. There are substantial uncertainties regarding the
interpretation and application of PRC laws and regulations, including but not
limited to the laws and regulations governing our business, or the enforcement
and performance of our arrangements with customers in the event of the
imposition of statutory liens, death, bankruptcy and criminal proceedings. These
laws and regulations are sometimes vague and may be subject to future changes,
and their official interpretation and enforcement may involve substantial
uncertainty. The effectiveness of newly enacted laws, regulations or amendments
may be delayed, resulting in detrimental reliance by foreign investors. New laws
and regulations that affect existing and proposed future businesses may also be
applied retroactively. We cannot predict what effect the interpretation of
existing or new PRC laws or regulations may have on our business.


Foreign Currency



The majority of our revenues will be settled in Renminbi and U.S. Dollars, and
any future restrictions on currency exchanges may limit our ability to use
revenue generated in Renminbi to fund any future business activities outside the
PRC or to make payments in U.S. dollars. Although the Chinese government
introduced regulations in 1996 to allow greater convertibility of the Renminbi
for current account transactions, significant restrictions still remain,
including primarily the restriction that foreign-invested enterprises may only
buy, sell or remit foreign currencies after providing valid commercial
documents, at those banks in the PRC authorized to conduct foreign exchange
business.


In addition, conversion of Renminbi for capital account items, including direct
investment and loans, is subject to governmental approval in the PRC, and
companies are required to open and maintain separate foreign exchange accounts
for capital account items. We cannot be certain that the Chinese regulatory
authorities will not impose more stringent restrictions on the convertibility of
the Renminbi.



The value of our common stock will be affected by the foreign exchange rate
between U.S. dollars and Renminbi, and between those currencies and other
currencies in which our sales may be denominated. For example, to the extent
that we need to convert U.S. dollars into Renminbi for our operational needs and
should the Renminbi appreciate against the U.S. dollar at that time, our
financial position, the business of the Company, and the price of our common
stock may be harmed. Conversely, if we decide to convert our Renminbi into U.S.
dollars for the purpose of declaring dividends on our common stock or for other
business purposes and the U.S. dollar appreciates against the Renminbi, our
earnings will be reduced.


11

--------------------------------------------------------------------------------


 
The PRC government imposes controls on the convertibility of Renminbi ("RMB")
into foreign currencies and, in certain cases, the remittance of currency out of
the PRC. We receive substantially all of our revenues in RMB, which is currently
not a freely convertible currency. Shortages in the availability of foreign
currency may restrict our ability to remit sufficient foreign currency to pay
dividends, or otherwise satisfy foreign currency dominated obligations. Under
existing PRC foreign exchange regulations, payments of current account items,
including profit distributions, interest payments and expenditures from the
transaction, can be made in foreign currencies without prior approval from the
PRC State Administration of Foreign Exchange by complying with certain
procedural requirements. However, approval from appropriate governmental
authorities is required where RMB is to be converted into foreign currency and
remitted out of the PRC to pay capital expenses, such as the repayment of bank
loans denominated in foreign currencies.


The PRC government may also at its discretion restrict access in the future to
foreign currencies for current account transactions. If the foreign exchange
control system prevents us from obtaining sufficient foreign currency to satisfy
our currency demands, we may not be able to pay certain expenses as they come
due.


On July 21, 2005, the PRC government changed its decade-old policy of pegging
the value of the RMB to the U.S. Dollar. Under the new policy, the RMB is
permitted to fluctuate within a narrow and managed band against a basket of
certain foreign currencies. This change in policy has resulted in an
approximately 2.0% appreciation of the RMB against the U.S. Dollar. While the
international reaction to the RMB revaluation has generally been positive, there
remains significant international pressure on the PRC government to adopt an
even more flexible currency policy, which could result in a further and more
significant appreciation of the RMB against the U.S. Dollar.


Recent PRC State Administration of Foreign Exchange ("SAFE") Regulations
regarding offshore financing activities by PRC residents have undergone a number
of changes which may increase the administrative burden we face. The failure by
shareholders of foreign holding corporations who are PRC residents to make any
required applications and filings pursuant to such regulations may prevent the
foreign holding corporation from being able to distribute profits and could
expose the foreign holding corporation and its PRC resident shareholders to
liability under PRC law.


SAFE issued a public notice ("October Notice") effective from November 1, 2005,
which requires registration with SAFE by the PRC resident shareholders of any
foreign holding company of a PRC entity. Without registration, the PRC entity
cannot remit any of its profits out of the PRC as dividends or otherwise;
however, it is uncertain how the October Notice will be interpreted or
implemented. In addition, the October Notice requires that any monies remitted
to PRC residents outside of the PRC be returned within 180 days; however, there
is no indication of what the penalty will be for failure to comply or if
shareholder non-compliance will be considered to be a violation of the October
Notice by us or otherwise affect us.


12

--------------------------------------------------------------------------------


 
In the event that the proper procedures are not followed under the SAFE October
Notice, our holding company could lose the ability to remit monies outside of
the PRC and would therefore be unable to pay dividends or make other
distributions.


Risks related to our business


We give no assurances that any plans for future expansion will be implemented.


We have a limited operating history and limited historical financial information
upon which you may evaluate our performance.


We are in our early stages of development and face risks associated with a new
company in a growth industry. We may not successfully address these risks and
uncertainties or successfully implement our operating strategies. If we fail to
do so, it could materially harm our business to the point of having to cease
operations and could impair the value of our common stock to the point investors
may lose their entire investment. Even if we accomplish these objectives, we may
not generate positive cash flows or the profits we anticipate in the future.


Although our revenues have grown rapidly since our inception, we cannot assure
you that we will maintain our profitability or that we will not incur net losses
in the future. We expect that our operating expenses will increase as we expand.
Any significant failure to realize anticipated revenue growth could result in
significant operating losses. We will continue to encounter risks and
difficulties frequently experienced by companies at a similar stage of
development, including our potential failure to:



 
-
expand our product offerings and maintain the high quality of our products;




 
-
manage our expanding operations, including the integration of any future
acquisitions;




 
-
obtain sufficient working capital to support our expansion and to fill
customers' orders in time;




 
-
maintain adequate control of our expenses;




 
-
implement our product development, marketing, sales, and acquisition strategies
and adapt and modify them as needed;




 
-
anticipate and adapt to changing conditions in the dextrose monohydrate and
glucose products markets in which we operate as well as the impact of any
changes in government regulation, mergers and acquisitions involving our
competitors, technological developments and other significant competitive and
market dynamics.



13

--------------------------------------------------------------------------------


 
If we are not successful in addressing any or all of these risks, our business
may be materially and adversely affected.


We will face a lot of competition, some of which may be better capitalized and
more experienced than us.


We face competition in the pharmaceutical grade dextrose monohydrate and glucose
industries. Although we view ourselves in a favorable position vis-à-vis our
competition, some of the other companies that sell into our markets may be more
successful than us and/or have more experience and money that we do. This
additional experience and money may enable our competitors to produce more
cost-effective products and market their products with more success than we are
able to, which would decrease our sales. We expect that we will be required to
continue to invest in product development and productivity improvements to
compete effectively in our markets. However, we cannot give you assurance that
we can successfully remain competitive. If our competitors could develop a more
efficient product or undertake more aggressive and costly marketing campaigns
than us, which may adversely affect our marketing strategies and could have a
material adverse effect on our business, results of operations or financial
condition.


Our business is largely subject to the uncertain legal environment in the PRC
and your legal protection could be limited.


A slowdown or other adverse developments in the PRC economy may materially and
adversely affect our customers, demand for our products and our business.


   All of our operations are conducted in the PRC and most of all of our
revenues are generated from sales in the PRC. Although the PRC economy has grown
significantly in recent years, we cannot assure you that such growth will
continue. Also, while we believe the demand for our products are independent of
the health of the economy, we do not know how sensitive we are to a slowdown in
economic growth or other adverse changes in the PRC economy. A slowdown in
overall economic growth, an economic downturn or recession or other adverse
economic developments in the PRC may materially reduce the demand for our
products and materially and adversely affect our business.


Conversely, our major competitors may be better able than us to successfully
endure downturns in our sector. In periods of reduced demand for our products,
we can either choose to maintain market share by reducing our selling prices to
meet competition or maintain selling prices, which would likely sacrifice market
share. Sales and overall profitability would be reduced under either scenario.
In addition, we cannot assure you that additional competitors will not enter our
existing markets, or that we will be able to compete successfully against
existing or new competition.


Inflation in the PRC could negatively affect our profitability and growth.


14

--------------------------------------------------------------------------------


 
While the PRC economy has experienced rapid growth, such growth has been uneven
among various sectors of the economy and in different geographical areas of the
country. Rapid economic growth can lead to growth in the money supply and rising
inflation. If prices for our products rise at a rate that is insufficient to
compensate for the rise in the costs of supplies, it may have an adverse effect
on profitability. In order to control inflation in the past, the PRC government
has imposed controls on bank credits, limits on loans for fixed assets and
restrictions on state bank lending. Such an austere policy can lead to a slowing
of economic growth. In October 2004, the People's Bank of China, the PRC's
central bank, raised interest rates for the first time in nearly a decade and
indicated in a statement that the measure was prompted by inflationary concerns
in the Chinese economy. Repeated rises in interest rates by the central bank
would likely slow economic activity in China which could, in turn, materially
increase our costs and also reduce demand for our products.


A renewed outbreak of SARS or another widespread public health problem in the
PRC, such as bird flu where all of the Company's revenue is derived, could have
an adverse effect on our operations. Our operations may be impacted by a number
of health-related factors, including quarantines or closures of some offices
that would adversely disrupt our operations.


Any of the foregoing events or other unforeseen consequences of public health
problems could adversely affect our operations.


Because our principal assets are located outside of the U.S. and all of our
directors and all our officers reside outside of the U.S., it may be difficult
for you to enforce your rights based on U.S. Federal Securities Laws against us
and our officers and some directors in the U.S. or to enforce a U.S. court
judgment against us or them in the PRC.


Further, it is unclear if extradition treaties now in effect between the U.S.
and the PRC would permit effective enforcement against us or our officers and
directors of criminal penalties under the U.S. Federal securities laws or
otherwise.


We may have difficulty establishing adequate management, legal and financial
controls in the PRC.


The PRC historically has not adopted a western style of management and financial
reporting concepts and practices, as well as in modern banking, computer and
other control systems. We may have difficulty in hiring and retaining a
sufficient number of qualified employees to work in the PRC. As a result of
these factors, we may experience difficulty in establishing management, legal
and financial controls, collecting financial data and preparing financial
statements, books of account and corporate records and instituting business
practices that meet Western standards.


15

--------------------------------------------------------------------------------


 
Our inability to fund our capital expenditure requirements may adversely affect
our growth and profitability. Our continued growth is dependent upon our ability
to raise capital from outside sources. Our ability to obtain financing will
depend upon a number of factors, including:


-  our financial condition and results of operations,


-  the condition of the PRC economy and the healthcare sector in the PRC, and


-  conditions in relevant financial markets.


If we are unable to obtain financing, as needed, on a timely basis and on
acceptable terms, our financial position, competitive position, growth and
profitability may be adversely affected.


We may not be able to effectively control and manage our growth.


If our business and markets grow and develop, it will be necessary for us to
finance and manage expansion in an orderly fashion. In addition, we may face
challenges in managing expanding product offerings and in integrating acquired
businesses with our own. Such eventualities will increase demands on our
existing management, workforce and facilities. Failure to satisfy such increased
demands could interrupt or adversely affect our operations and cause production
backlogs, longer product development time frames and administrative
inefficiencies.


We do not have any long-term supply contracts with our raw materials suppliers
as the market price for the raw materials has been fairly stable. Any
significant fluctuation in price of our raw materials may have a material
adverse effect on the manufacturing cost of our products. We are subject to
market conditions and although these raw materials are generally available and
we have not experienced any raw material shortage in the past, we cannot assure
you that the necessary materials will continue to be available to us at prices
currently in effect or acceptable to us.


We may have limited options in the short-term for alternative supply if our
suppliers fail for any reason, including their business failure or financial
difficulties, to continue the supply of materials or components. Moreover,
identifying and accessing alternative sources may increase our costs.


Although we are in the corn-producing region in the Shandong province, there is
no guarantee that we will not face a shortage of corn because of some natural
calamity or other reason. We have also mitigated the risks of a shortage in
cornstarch by managing a cornstarch-producing company, Shouguang Shengtai Starch
Company, and implemented a vertical integration manufacturing program, which
includes building our own cornstarch processing plant. This will not only lower
productions costs and improve profit margins, it will also allow Weifang
Shengtai to produce higher quality, lower-cost cornstarch. We cannot guarantee
such measures will be effective in eradicating all risks attendant to the supply
of raw materials. In the event our cost of materials is increased, we may have
to raise the prices of our products, making us less competitive price-wise.


16

--------------------------------------------------------------------------------


 
We may not be able to adjust our product prices, especially in the short-term,
to recover the costs of any increases in raw materials. Our future profitability
may be adversely affected to the extent we are unable to pass on higher raw
material costs to our customers.


We depend on a concentration of customers.


Our revenue is dependent, in large part, on significant orders from certain
customers. We believe that revenue derived from current and future large
customers will continue to represent a significant portion of our total revenue
although we plan to diversity our customer base by, among other things,
expanding our international sales. Our inability to continue to secure and
maintain a sufficient number of large customers or increase our customer base
would have a material adverse effect on our business, operating results and
financial condition. Moreover, our success will depend in part upon our ability
to obtain orders from new customers, as well as the financial condition and
success of our customers and general economic conditions.


We usually enter into annual contracts with our domestic customers and long term
contracts with our international customers. If there is an unforeseen
circumstance e.g. in the dramatic increase of the costs of our raw materials, we
may have to honor these contracts and suffer a loss if we are unable to
renegotiate the terms.


We may be exposed to intellectual property infringement and other claims by
third parties, which, if successful, could cause us to pay significant damage
awards and incur other costs.


Our success also depends in large part on our ability to use and develop our
technology and know-how without infringing the intellectual property rights of
third parties. As litigation becomes more common in the PRC in resolving
commercial disputes, we face a higher risk of being the subject of intellectual
property infringement claims. The validity and scope of claims relating to
manufacturing of pharmaceuticals involve complex technical, legal and factual
questions and analysis and, therefore, may be highly uncertain. The defense and
prosecution of intellectual property suits, patent opposition proceedings and
related legal and administrative proceedings can be both costly and time
consuming and may significantly divert the efforts and resources of our
technical and management personnel. An adverse determination in any such
litigation or proceedings to which we may become a party could subject us to
significant liability, including damage awards, to third parties, require us to
seek licenses from third parties, to pay ongoing royalties, or to redesign our
products or subject us to injunctions preventing the manufacture and sale of our
products. Protracted litigation could also result in our customers or potential
customers deferring or limiting their purchase or use of our products until
resolution of such litigation.


Potential environmental liability could have a material adverse effect on our
operations and financial condition.


17

--------------------------------------------------------------------------------


 
To the knowledge of our management team, neither the production nor the sale of
our products constitute activities, or generate materials in a material manner,
that requires our operation to comply with the PRC environmental laws. Although
it has not been alleged by PRC government officials that we have violated any
current environmental regulations, we cannot assure you that the PRC government
will not amend the current PRC environmental protection laws and regulations.
Our business and operating results may be materially and adversely affected if
we were to be held liable for violating existing environmental regulations or if
we were to increase expenditures to comply with environmental regulations
affecting our operations.


We rely on Mr. Qingtai Liu, our chairman and president, for the management of
our business, and the loss of his services may significantly harm our business
and prospects.


We depend, to a large extent, on the abilities and participation of our current
management team, but have a particular reliance upon Mr. Qingtai Liu for the
direction of our business. The loss of the services of Mr. Liu, for any reason,
may have a material adverse effect on our business and prospects. We cannot
assure you that the services of Mr. Liu will continue to be available to us, or
that we will be able to find a suitable replacement for Mr. Liu.


We do not have key man insurance on Mr. Qingtai Liu, our chairman and president,
upon whom we rely primarily for the direction of our business. If Mr. Liu dies
and we are unable to replace Mr. Liu for a prolonged period of time, we may be
unable to carry out our long term business plan and our future prospect for
growth, and our business, may be harmed.


We may not be able to hire and retain qualified personnel to support our growth
and if we are unable to retain or hire such personnel in the future, our ability
to improve our products and implement our business objectives could be adversely
affected.


Our future success depends heavily upon the continuing services of the members
of our senior management team, in particular our chairman and president, Mr.
Qingtai Liu. If one or more of our senior executives or other key personnel are
unable or unwilling to continue in their present positions, we may not be able
to replace them easily or at all, and our business may be disrupted and our
financial condition and results of operations may be materially and adversely
affected. Competition for senior management and personnel is intense, the pool
of qualified candidates is very limited, and we may not be able to retain the
services of our senior executives or senior personnel, or attract and retain
high-quality senior executives or senior personnel in the future. Such failure
could materially and adversely affect our future growth and financial condition.
 
We may not have adequate internal accounting controls. While we have certain
internal procedures in our budgeting, forecasting and in the management and
allocation of funds, such controls may not be adequate.

 
18

--------------------------------------------------------------------------------


 
We presently do not have an experienced Chief Financial Officer who is
conversant with U.S. Generally Accepted Accounting Principles and knowledgeable
in our industry but we intend to search for a suitably qualified person to fill
this position. There is no guarantee that we would be successful in our search
or would be successful in retaining such a person. If we are unable to find a
suitable candidate or unable to retain his services, we may not be able to
comply with our continuing financial reporting obligations and our financial
condition and results of operations may be materially and adversely affected,


We do not presently maintain product liability insurance, and our property and
equipment insurance does not cover the full value of our property and equipment,
which leaves us with exposure in the event of loss or damage to our properties
or claims filed against us.


We currently do not carry any product liability or other similar insurance. We
cannot assure you that we would not face liability in the event of the failure
of any of our products. This is particularly true given our plan to
significantly expand our sales into international markets, like the United
States, where product liability claims are more prevalent.


Except for property and automobile insurance, we do not have other insurance
such as business liability or disruption insurance coverage for our operations
in the PRC.


We do not maintain a reserve fund for warranty or defective products claims. Our
costs could substantially increase if we experience a significant number of
warranty claims. We have not established any reserve funds for potential
warranty claims since historically we have experienced few warranty claims for
our products so that the costs associated with our warranty claims have been
low. If we experience an increase in warranty claims or if our repair and
replacement costs associated with warranty claims increase significantly, it
would have a material adverse effect on our financial condition and results of
operations.


19

--------------------------------------------------------------------------------



EXHIBIT G
 
 
FORM OF WARRANT
 
NEITHER THIS WARRANT NOR ANY SHARES OF COMMON STOCK ISSUABLE UPON THE EXERCISE
OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER (THE “SECURITIES
ACT”). THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT
MAY NOT BE OFFERED, SOLD, OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR UNLESS SUCH OFFER, SALE OR TRANSFER IS
EXEMPT FROM SUCH REGISTRATION.


WEST COAST CAR COMPANY
 
COMMON STOCK WARRANT
 

No. __________     May __, 2007

 
WEST COAST CAR COMPANY, a Delaware corporation (the “Company”), hereby certifies
that ______________________________________, its permissible transferees,
designees, successors and assigns (collectively, the “Holder”), for value
received, is entitled to purchase from the Company at any time commencing on the
effective date (the “Effective Date”), and terminating on the fifth anniversary
of the date of issuance of this Warrant (the “Termination Date”) _____________
shares (each, a “Share” and collectively the “Shares”) of the Company’s common
stock, $.001 par value per Share (the “Common Stock”), at an exercise price
$2.60 per Share (the “Exercise Price”). The number of Shares purchasable
hereunder and the Exercise Price are subject to adjustment as provided in
Section 4 hereof.
 
1. Exercise of Warrant.
 
(a) The purchase right represented by this Common Stock Warrant (this "Warrant")
is exercisable, in whole or in part, at any time and from time to time from and
after the Effective Date through and including the Termination Date.
 
(b) Upon presentation and surrender of this Warrant, accompanied by a completed
Election to Purchase in the form attached hereto as Exhibit A (the “Election to
Purchase”) duly executed, at the principal office of the Company currently
located at 45 Old Millstone Drive, Unit #6, East Windsor, NJ 08520 (or such
other office or agency of the Company as the Company may designate to the
Holder) together with a check payable to, or wire transfer to, the Company in
the amount of the Exercise Price multiplied by the number of Shares being
purchased, the Company or the Company’s transfer agent, as the case may be,
shall within three (3) business days deliver to the Holder hereof certificates
of fully paid and non-assessable Common Stock which in the aggregate represent
the number of Shares being purchased. The certificates so delivered shall be in
such denominations as may be requested by the Holder and shall be registered in
the name of the Holder or such other name as shall be designated by the Holder.
All or less than all of the purchase rights represented by this Warrant may be
exercised and, in case of the exercise of less than all, the Company, upon
surrender hereof, will at the Company’s expense deliver to the Holder a new
warrant entitling said holder to purchase the number of Shares represented by
this Warrant which have not been exercised. This Warrant may only be exercised
to the extent the Company has a sufficient number of Shares of Common Stock
available for issuance at the time of any exercise. The Company convenants that
it will maintain a sufficient number of authorized and unissued shares of Common
stock, available for issuance, to satisfy the Company’s obligations under all
outstanding Warrants.
 
20

--------------------------------------------------------------------------------


 

2.
Warrant.

 
(a) Exchange, Transfer and Replacement. At any time prior to the exercise
hereof, this Warrant may be exchanged upon presentation and surrender to the
Company, alone or with other warrants of like tenor of different denominations
registered in the name of the same Holder, for another warrant or warrants of
like tenor in the name of such Holder exercisable for the aggregate number of
Shares as the warrant or warrants surrendered.
 
(b) Replacement of Warrant. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction, or mutilation of this Warrant and,
in the case of any such loss, theft, or destruction, upon delivery of an
indemnity agreement reasonably satisfactory in form and amount to the Company,
or, in the case of any such mutilation, upon surrender and cancellation of this
Warrant, the Company, at its expense, will execute and deliver in lieu thereof,
a new Warrant of like tenor.
 
(c) Cancellation; Payment of Expenses. Upon the surrender of this Warrant in
connection with any transfer, exchange or replacement as provided in this
Section 2, this Warrant shall be promptly canceled by the Company. The Holder
shall pay all taxes and all other expenses (including legal expenses, if any,
incurred by the Holder or transferees) and charges payable in connection with
the preparation, execution and delivery of Warrants pursuant to this Section 2.
 
(d) Warrant Register. The Company shall maintain, at its principal executive
offices (or at the offices of the transfer agent for the Warrant or such other
office or agency of the Company as it may designate by notice to the holder
hereof), a register for this Warrant (the “Warrant Register”), in which the
Company shall record the name and address of the person in whose name this
Warrant has been issued, as well as the name and address of each transferee and
each prior owner of this Warrant.
 
21

--------------------------------------------------------------------------------


 

3.
Rights and Obligations of Holders of this Warrant. The Holder of this Warrant
shall not, by virtue hereof, be entitled to any rights of a stockholder in the
Company, either at law or in equity; provided, however, that in the event any
certificate representing shares of Common Stock or other securities is issued to
the holder hereof upon exercise of this Warrant, such holder shall, for all
purposes, be deemed to have become the holder of record of such Common Stock on
the date on which this Warrant, together with a duly executed Election to
Purchase, was surrendered and payment of the aggregate Exercise Price was made,
irrespective of the date of delivery of such Common Stock certificate.

 

4.
Adjustments.

 
(a) Stock Dividends, Reclassifications, Recapitalizations, Etc. In the event
that after the Effective Date the Company: (i) pays a dividend in Common Stock
or makes a distribution in Common Stock, (ii) subdivides its outstanding Common
Stock into a greater number of shares, (iii) combines its outstanding Common
Stock into a smaller number of shares or (iv) increases or decreases the number
of shares of Common Stock outstanding by reclassification of its Common Stock
(including a recapitalization in connection with a consolidation or merger in
which the Company is the continuing corporation), then (1) the Exercise Price on
the record date of such division or distribution or the effective date of such
action shall be adjusted by multiplying such Exercise Price by a fraction, the
numerator of which is the number of shares of Common Stock outstanding
immediately before such event and the denominator of which is the number of
shares of Common Stock outstanding immediately after such event, and (2) the
number of shares of Common Stock for which this Warrant may be exercised
immediately before such event shall be adjusted by multiplying such number by a
fraction, the numerator of which is the Exercise Price immediately before such
event and the denominator of which is the Exercise Price immediately after such
event.
 
(b) Subject to Sections 4(f) and (g), in the event the Company issues, during
the period of eighteen (18) months after the Effective Date, any additional
shares of Common Stock at a price per share less than $2.60 or without
consideration, then the Warrant price upon each such issuance shall be adjusted
to the price equal to the consideration per share paid for such additional
shares of Common Stock.
 
(c) In the event the Company shall at any time within eighteen (18) months
following the original issuance of this Warrant take a record of the holders of
its Common Stock for the purpose of entitling them to receive a distribution of,
or shall in any manner (whether directly or by assumption in a merger in which
the Company is the surviving corporation) issue or sell, any Common Stock
equivalents, whether or not the rights to exchange or convert thereunder are
immediately exercisable, and the price per share for which Common Stock is
issuable upon such conversion or exchange shall be less than $2.60 immediately
prior to the time of such issue or sale, or if, after any such issuance of
Common Stock Equivalents, the price per share for which additional shares of
Common Stock may be issuable thereafter is amended or adjusted, and such price
as so amended shall be less than $2.60 at the time of such amendment or
adjustment, then the Warrant price then in effect shall be adjusted as provided
in Section 4(b). No further adjustments of the number of shares of Common Stock
for which this Warrant is exercisable and the Warrant price then in effect shall
be made upon the actual issue of such Common Stock upon conversion or exchange
of such Common Stock equivalents.
 
22

--------------------------------------------------------------------------------


 
(d) Other Provisions Applicable to Adjustments under this Section. The following
provisions shall be ap-plicable to the making of adjustments of the number of
shares of Common Stock for which this Warrant is exercisable and the Warrant
price then in effect provided for in this Section 4:


(i) Computation of Consideration. To the extent that any additional shares of
Common Stock or any Common Stock equivalents (or any warrants or other rights
therefor) shall be issued for cash consideration, the consideration received by
the Company therefor shall be the amount of the cash received by the Company
therefor, or, if such additional shares of Common Stock or Common Stock
equivalents are offered by the Company for subscription, the subscription price,
or, if such additional shares of Common Stock or Common Stock equivalents are
sold to underwriters or dealers for public offering without a subscription
offering, the initial public offering price (in any such case subtracting any
amounts paid or receivable for accrued interest or accrued dividends and without
taking into account any compensation, discounts or expenses paid or incurred by
the Company for and in the underwriting of, or otherwise in connection with, the
issuance thereof). In connection with any merger or consolidation in which the
Company is the surviving corporation (other than any consolidation or merger in
which the previously outstanding shares of Common Stock of the Company shall be
changed to or exchanged for the stock or other securities of another
corporation), the amount of consideration therefore shall be, deemed to be the
fair value, as determined reasonably and in good faith by the Board and
acceptable to the Holder, of such portion of the assets and business of the
nonsurviving corporation as the Board may determine to be attributable to such
shares of Common Stock or Common Stock equivalents, as the case may be. The
consideration for any additional shares of Common Stock issuable pursuant to any
Warrants or other rights to subscribe for or purchase the same shall be the
consideration received by the Company for issuing such Warrants or other rights
plus the additional con-sideration payable to the Company upon exercise of such
Warrants or other rights. The consideration for any additional shares of Common
Stock issuable pursuant to the terms of any Common Stock equivalents shall be
the consideration received by the Company for issuing War-rants or other rights
to subscribe for or purchase such Common Stock equivalents, plus the
consideration paid or payable to the Company in respect of the subscription for
or purchase of such Common Stock equivalents, plus the additional consideration,
if any, payable to the Company upon the exercise of the right of conversion or
exchange in such Common Stock equivalents. In the event of any consolidation or
merger of the Company in which the Company is not the surviving corporation or
in which the previously outstanding shares of Common Stock of the Company shall
be changed into or exchanged for the stock or other securities of another
corporation, or in the event of any sale of all or substantially all of the
assets of the Company for stock or other securities of any corporation, the
Company shall be deemed to have issued a number of shares of its Common Stock
for stock or securities or other property of the other corporation computed on
the basis of the actual exchange ratio on which the transaction was predicated,
and for a consideration equal to the fair market value on the date of such
transaction of all such stock or securities or other property of the other
corporation. In the event any consideration received by the Company for any
securities consists of property other than cash, the fair market value thereof
at the time of issuance or as otherwise applicable shall be as determined in
good faith by the Board. In the event Common Stock is issued with other shares
or securities or other assets of the Issuer for consideration which covers both,
the consideration computed as provided in this Section 4(d)(i) shall be
allocated among such securities and assets as determined in good faith by the
Board.
 
23

--------------------------------------------------------------------------------


 
(ii) When Adjustments to Be Made. The adjustments required by this Section 4
shall be made whenever and as often as any specified event requiring an
adjustment shall occur, except that any adjustment of the number of shares of
Common Stock for which this Warrant is exercisable that would otherwise be
required may be postponed (except in the case of a subdivision or combination of
shares of the Common Stock, but not beyond the date of exercise if such
adjustment either by itself or with other adjustments not previously made adds
or subtracts less than one percent (1%) of the shares of Common Stock for which
this Warrant is exercisable immediately prior to the making of such adjustment.
Any adjustment representing a change of less than such minimum amount (except as
aforesaid) which is postponed shall be carried forward and made as soon as such
adjustment, together with other adjustments required by this Section 4 and not
previously made, would result in a minimum adjustment or on the date of
exercise. For the purpose of any adjustment, any specified event shall be deemed
to have occurred at the close of business on the date of its occurrence.


(iii) Fractional Interests. In computing ad-justments under this Section 4,
fractional interests in Common Stock shall be taken into account to the near-est
one one-hundredth (1/100th) of a share.


(iv) When Adjustment Not Required. If the Company shall take a record of the
holders of its Common Stock for the purpose of entitling them to receive a
dividend or distribution or subscription or purchase rights and shall,
thereafter and before the distribution to stockholders thereof, legally abandon
its plan to pay or deliver such dividend, distribution, subscription or purchase
rights, then thereafter no adjustment shall be required by reason of the taking
of such record and any such adjustment previously made in respect thereof shall
be rescinded and annulled.
 
24

--------------------------------------------------------------------------------


 
(e) Form of Warrant after Adjustments. The form of this Warrant need not be
changed because of any adjustments in the Warrant Price or the number and kind
of Securities purchasable upon the exercise of this Warrant.


(f) Cash Dividends and Other Distributions. In the event that at any time or
from time to time the Company shall distribute to all holders of Common Stock
(i) any dividend or other distribution of cash, evidences of its indebtedness,
shares of its capital stock or any other properties or securities or (ii) any
options, warrants or other rights to subscribe for or purchase any of the
foregoing (other than in each case, (w) the issuance of any rights under a
shareholder rights plan, (x) any dividend or distribution described in
Section 4(a) and (y) any rights, options, warrants or securities described in
Section 4(c)), then the number of shares of Common Stock issuable upon the
exercise of this Warrant shall be increased to a number determined by
multiplying the number of shares of Common Stock issuable upon the exercise of
this Warrant immediately prior to the record date for any such dividend or
distribution by a fraction, the numerator of which shall be such Current Market
Value (as hereinafter defined) per share of Common Stock on the record date for
such dividend or distribution, and the denominator of which shall be such
Current Market Value per share of Common Stock on the record date for such
dividend or distribution less the sum of (x) the amount of cash, if any,
distributed per share of Common Stock and (y) the fair value (as determined in
good faith by the Board of Directors of the Company, whose determination shall
be evidenced by a board resolution, a copy of which will be sent to the Holders
upon request) of the portion, if any, of the distribution applicable to one
share of Common Stock consisting of evidences of indebtedness, shares of stock,
securities, other property, warrants, options or subscription or purchase
rights; and the Exercise Price shall be adjusted to a number determined by
dividing the Exercise Price immediately prior to such record date by the above
fraction. Such adjustments shall be made whenever any distribution is made and
shall become effective as of the date of distribution, retroactive to the record
date for any such distribution. No adjustment shall be made pursuant to this
Section 4(b) which shall have the effect of decreasing the number of shares of
Common Stock issuable upon exercise of this Warrant or increasing the Exercise
Price.
 
(g) Combination; Liquidation. (i) In the event of a Combination (as defined
below), each Holder shall have the right to receive upon exercise of the Warrant
the kind and amount of shares of capital stock or other securities or property
which such Holder would have been entitled to receive upon or as a result of
such Combination had such Warrant been exercised immediately prior to such event
(subject to further adjustment in accordance with the terms hereof). Unless
paragraph (ii) is applicable to a Combination, the Company shall provide that
the surviving or acquiring Person (the “Successor Company”) in such Combination
will assume by written instrument the obligations under this Section 4 and the
obligations to deliver to the Holder such shares of stock, securities or assets
as, in accordance with the foregoing provisions, the Holder may be entitled to
acquire. “Combination” means an event in which the Company consolidates with,
mergers with or into, or sells all or substantially all of its assets to another
Person, where “Person” means any individual, corporation, partnership, joint
venture, limited liability company, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity; (ii) In the event of (x) a Combination where
consideration to the holders of Common Stock in exchange for their shares is
payable solely in cash or (y) the dissolution, liquidation or winding-up of the
Company, the Holders shall be entitled to receive, upon surrender of their
Warrant, distributions on an equal basis with the holders of Common Stock or
other securities issuable upon exercise of the Warrant, as if the Warrant had
been exercised immediately prior to such event, less the Exercise Price. In case
of any Combination described in this Section 4, the surviving or acquiring
Person and, in the event of any dissolution, liquidation or winding-up of the
Company, the Company, shall deposit promptly with an agent or trustee for the
benefit of the Holders all the funds, if any, necessary to pay to the Holders
the amounts to which they are entitled as described above. As each Warrant is
received, the Company is required to deliver a check in such amount as is
appropriate (or, in the case of consideration other than cash, such other
consideration as is appropriate) to the Holders surrendering such Warrant.
 
25

--------------------------------------------------------------------------------


 
a. Notice of Adjustment. Whenever the Exercise Price or the number of shares of
Common Stock and other property, if any, issuable upon exercise of the Warrant
is adjusted, as herein provided, the Company shall deliver to the Holders of the
Warrants in accordance with Section 10 a certificate of the Company’s Chief
Financial Officer setting forth, in reasonable detail, the event requiring the
adjustment and the method by which such adjustment was calculated (including a
description of the basis on which (i) the Board of Directors determined the fair
value of any evidences of indebtedness, other securities or property or
warrants, options or other subscription or purchase rights and (ii) the Current
Market Value of the Common Stock was determined, if either of such
determinations were required), and specifying the Exercise Price and number of
shares of Common Stock issuable upon exercise of Warrant after giving effect to
such adjustment.
 
b.Notice of Certain Transactions. In the event that the Company shall propose
(a) to pay any dividend payable in securities of any class to the holders of its
Common Stock or to make any other non-cash dividend or distribution to the
holders of its Common Stock, (b) to offer the holders of its Common Stock rights
to subscribe for or to purchase any securities convertible into shares of Common
Stock or shares of stock of any class or any other securities, rights or
options, (c) to effect any capital reorganization, reclassification,
consolidation or merger affecting the class of Common Stock, as a whole, or
(d) to effect the voluntary or involuntary dissolution, liquidation or
winding-up of the Company, the Company shall, within the time limits specified
below, send to each Holder a notice of such proposed action or offer. Such
notice shall be mailed to the Holders at their addresses as they appear in the
Warrant Register (as defined in Section 2(d)), which shall specify the record
date for the purposes of such dividend, distribution or rights, or the date such
issuance or event is to take place and the date of participation therein by the
holders of Common Stock, if any such date is to be fixed, and shall briefly
indicate the effect of such action on the Common Stock and on the number and
kind of any other shares of stock and on other property, if any, and the number
of shares of Common Stock and other property, if any, issuable upon exercise of
each Warrant and the Exercise Price after giving effect to any adjustment
pursuant to Section 4 which will be required as a result of such action. Such
notice shall be given as promptly as possible and (x) in the case of any action
covered by clause (a) or (b) above, at least ten (10) days prior to the record
date for determining holders of the Common Stock for purposes of such action or
(y) in the case of any other such action, at least twenty (20) days prior to the
date of the taking of such proposed action or the date of participation therein
by the holders of Common Stock, whichever shall be the earlier.
 
26

--------------------------------------------------------------------------------


 
c. Current Market Value.“Current Market Value” per share of Common Stock or any
other security at any date means (i) if the security is not registered under the
Securities Exchange Act of 1934 and/or traded on a national securities exchange,
quotation system or bulletin board, as amended (the “Exchange Act”), (a) the
value of the security, determined in good faith by the Board of Directors of the
Company and certified in a board resolution, based on the most recently
completed arm’s-length transaction between the Company and a Person other than
an affiliate of the Company or between any two such Persons and the closing of
which occurs on such date or shall have occurred within the six-month period
preceding such date, or (b) if no such transaction shall have occurred within
the six-month period, the value of the security as determined by an independent
financial expert or an agreed upon financial valuation model or (ii) if the
security is registered under the Exchange Act and/or traded on a national
securities exchange, quotation system or bulletin board, the average of the
daily closing bid prices (or the equivalent in an over-the-counter market) for
each day on which the Common Stock is traded for any period on the principal
securities exchange or other securities market on which the common Stock is
being traded (each, a “Trading Day”) during the period commencing thirty (30)
days before such date and ending on the date one day prior to such date.
 
5.
Fractional Shares. In lieu of issuance of a fractional share upon any exercise
hereunder, the Company will pay the cash value of that fractional share,
calculated on the basis of the Exercise Price.

 
6.
Legends. Prior to issuance of the shares of Common Stock underlying this
Warrant, all such certificates representing such shares shall bear a restrictive
legend to the effect that the Shares represented by such certificate have not
been registered under the 1933 Act, and that the Shares may not be sold or
transferred in the absence of such registration or an exemption therefrom, such
legend to be substantially in the form of the bold-face language appearing at
the top of Page 1 of this Warrant.

 
27

--------------------------------------------------------------------------------


 

7.
Call Rights. The Company shall have the right to call the exercise of all, or
the remaining portion of this Warrant outstanding and unexercised at the
Exercise Price in the event (i) the Volume Weighted Average Price (“VWAP”) of
the Company’s Common Stock equals or exceeds $8.00 per share during any twenty
(20) consecutive trading days and (ii) all Shares for which this Warrant is
exercisable are registered for resale by the Holder (the “Call Conditions”). For
the purposes of this Warrant, the VWAP shall be the volume weighted average
price reported by Bloomberg for the Common Stock. Within ten (10) business days
of the Call Conditions, the Company shall deliver a notice to each registered
Holder of the Warrants setting for the number of Warrants held and the dollar
amount due to exercise the Warrants (the “Call Notice”). Each Holder shall have
thirty (30) calendar days from the receipt of the Call Notice to exercise the
remaining balance of the Warrant (the “Call Period”). Upon the expiration of the
Call Period, any unexercised Warrant shall automatically expire.



 

8.
Disposition of Warrants or Shares; Lockup.

 
The Holder of this Warrant, each transferee hereof and any holder and transferee
of any Shares, by his or its acceptance thereof, agrees that no public
distribution of Warrants or Shares will be made in violation of the provisions
of the Securities Act of 1933, as amended. Furthermore, it shall be a condition
to the transfer of this Warrant that any transferee thereof deliver to the
Company his or its written agreement to accept and be bound by all of the terms
and conditions contained in this Warrant.
 

9.
Merger or Consolidation. The Company will not merge or consolidate with or into
any other corporation, or sell or otherwise transfer its property, assets and
business substantially as an entirety to another corporation, unless the
corporation resulting from such merger or consolidation (if not the Company), or
such transferee corporation, as the case may be, shall expressly assume, by
supplemental agreement reasonably satisfactory in form and substance to the
Holder, the due and punctual performance and observance of each and every
covenant and condition of this Warrant to be performed and observed by the
Company.

 

10.
Notices. Except as otherwise specified herein to the contrary, all notices,
requests, demands and other communications required or desired to be given
hereunder shall only be effective if given in writing by certified or registered
U.S. mail with return receipt requested and postage prepaid; by private
overnight delivery service (e.g. Federal Express); by facsimile transmission (if
no original documents or instruments must accompany the notice); or by personal
delivery. Any such notice shall be deemed to have been given (a) three business
days immediately following the mailing thereof, if mailed by certified or
registered U.S. mail as specified above; (b) on the business day immediately
following deposit with a private overnight delivery service if sent by said
service; (c) upon receipt of confirmation of transmission if sent by facsimile
transmission; or (d) upon personal delivery of the notice. All such notices
shall be sent to the following addresses (or to such other address or addresses
as a party may have advised the other in the manner provided in this
Section 10):

 
28

--------------------------------------------------------------------------------


 
if to the Company:
 
West Coast Car Company
45 Old Millstone Drive, Unit #6, East Windsor, NJ 08520
Attention: David Du
Facsimile: (609) 4268996
 
If to the Holder:


____________________
____________________
____________________
____________________


Notwithstanding the time of effectiveness of notices set forth in this Section,
an Election to Purchase shall not be deemed effectively given until it has been
duly completed and submitted to the Company together with this original Warrant
and payment of the Exercise Price in a manner set forth in this Section.
 

11.
Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of Delaware applicable to contracts made and to be
performed in the State of Delaware.

 

12.
Successors and Assigns. This Warrant shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

 

13.
Headings. The headings of various sections of this Warrant have been inserted
for reference only and shall not affect the meaning or construction of any of
the provisions hereof.

 

14.
Severability. If any provision of this Warrant is held to be unenforceable under
applicable law, such provision shall be deemed automatically modified only to
the extent necessary to make such provision enforceable, and the balance hereof
shall be interpreted as if such provision were so modified.

 

15.
Modification and Waiver. This Warrant and any provision hereof may be amended,
waived, discharged or terminated only by an instrument in writing signed by the
Company and the Holder, except as provided in Section 14.

 

16.
Specific Enforcement. The Company and the Holder acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Warrant were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Warrant and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which either of them may be entitled by
law or equity.

 
29

--------------------------------------------------------------------------------


 

17.
Assignment. Subject to prior written approval by the Company, this Warrant may
be transferred or assigned, in whole or in part, at any time and from time to
time by the then Holder by submitting this Warrant to the Company together with
a duly executed Assignment in substantially the form and substance of the Form
of Assignment which accompanies this Warrant, as Exhibit B hereto, and, upon the
Company’s receipt hereof, and in any event, within three (3) business days
thereafter, the Company shall issue a warrant to the Holder to evidence that
portion of this Warrant, if any as shall not have been so transferred or
assigned.

 
(signature page immediately follows)
 
30

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed,
manually or by facsimile, by one of its officers thereunto duly authorized.

       
WEST COAST CAR COMPANY
 
   
   
 
Date: __________, 2007
By:    

--------------------------------------------------------------------------------

Name: Qingtai Liu
 
Title: President

 
31

--------------------------------------------------------------------------------


 
EXHIBIT A
 
TO
 
WARRANT CERTIFICATE
 
ELECTION TO PURCHASE
 
To Be Executed by the Holder
in Order to Exercise the Warrant
 
The undersigned Holder hereby elects to purchase _______ shares pursuant to the
attached Warrant, and requests that certificates for securities be issued in the
name of:
 
__________________________________________________________
(Please type or print name and address)
 
__________________________________________________________
 
__________________________________________________________
 
__________________________________________________________
(Social Security or Tax Identification Number)
 
and delivered to:_____________________________________________________
 
___________________________________________________________________.
 
(Please type or print name and address if different from above)
 
If such number of Shares being purchased hereby shall not be all the Shares that
may be purchased pursuant to the attached Warrant, a new Warrant for the balance
of such Shares shall be registered in the name of, and delivered to, the Holder
at the address set forth below.
 
In full payment of the purchase price with respect to the Shares purchased and
transfer taxes, if any, the undersigned hereby tenders payment of $__________ by
check, money order or wire transfer payable in United States currency to the
order of WEST COAST CAR COMPANY.

       
HOLDER:
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
  Title:  
Address:
       
Dated: _______________________ 
 

 
32

--------------------------------------------------------------------------------


 
EXHIBIT B
TO
WARRANT
 
FORM OF ASSIGNMENT
(To be signed only on transfer of Warrant)
 
For value received, the undersigned hereby sells, assigns, and transfers unto
_____________ the right represented by the within Warrant to purchase ______
shares of Common Stock of West Coast Car Company, a Delaware corporation, to
which the within Warrant relates, and appoints ____________________ Attorney to
transfer such right on the books of West Coast Car Company, a Delaware
Corporation, with full power of substitution of premises.

           
Dated:
By:    

--------------------------------------------------------------------------------

Name:
 
Title:
 
(signature must conform to name of holder as specified on
the fact of the Warrant) 
     
Address: 

 
Signed in the presence of:
 
Dated:
 
33

--------------------------------------------------------------------------------



EXHIBIT H


ESCROW AGREEMENT
(See attached)
 
34

--------------------------------------------------------------------------------

